Exhibit 10.1

 

EXECUTION COPY

 

ACQUISITION AGREEMENT

 

THIS ACQUISITION AGREEMENT (this “Agreement”) is entered into as of January 25,
2006, by and among Tyler Acquisition Corp., a Delaware corporation (the
“Purchaser”), Kulicke and Soffa Industries, Inc., a Pennsylvania corporation
(the “Seller”) and K&S Interconnect, Inc., a Delaware corporation and a
wholly-owned subsidiary of the Seller (“Interconnect” and, together with Seller
and Kulicke and Soffa (Suzhou), Ltd., a corporation organized under the laws of
the Peoples Republic of China and a wholly-owned subsidiary of the Seller (“K&S
Suzhou”), the “Seller Group”). Certain other capitalized terms used in this
Agreement are defined in the appended Exhibit A.

 

BACKGROUND

 

The Seller Group is engaged in the manufacture of package test interconnect
solutions (the “Business”), principally through Interconnect and K&S Suzhou.
This Agreement contemplates the sale and transfer by the Seller Group to the
Purchaser (or Affiliates of the Purchaser formed after the date hereof
(including Affiliates formed under the laws of jurisdictions outside the United
States) for the sole purpose of effectuating the transactions contemplated
hereunder (the “Purchaser Entities”)) of all of the assets and certain
liabilities primarily relating to the Business. Such sale and transfer shall
involve, among other matters, the following:

 

A. at the Initial Closing, the Seller Group will sell and assign to the
Purchaser or the Purchaser Entities, and the Purchaser or the Purchaser Entities
will purchase and assume from the Seller Group, all of the assets and certain
liabilities primarily relating to the Business (other than such assets and
liabilities related to the operation of the Business in China) on the terms and
conditions set forth in this Agreement;

 

B. at the Initial Closing, the Seller Group will sell to the Purchaser or the
Purchaser Entities all of the Intellectual Property rights owned by them and
used in the Business, each pursuant to the intellectual property agreement as
further described herein;

 

C. at the Initial Closing, in connection with the transactions described above,
the Seller and/or certain of its Affiliates (including K&S Suzhou), on one hand,
and the Purchaser or the Purchaser Entities, on the other hand, will enter into
certain subleases and a transition services agreement as further described
herein; and

 

D. at the China Closing, the Seller Group will sell and assign to the Purchaser
or the Purchaser Entities, and the Purchaser or the Purchaser Entities will
purchase and assume from the Seller Group, all of the assets and certain
liabilities primarily relating to the Business that are related to the operation
of the Business in China.



--------------------------------------------------------------------------------

In consideration of the foregoing, and the mutual representations, warranties
and covenants set forth in this Agreement, and for other good and valuable
consideration, and intending to be legally bound hereby, the parties agree as
follows:

 

ARTICLE 1

THE TRANSACTIONS

 

1.1 Purchase and Sale of Certain Assets and Assumption of Certain Liabilities.

 

(a) Upon the terms and conditions set forth in this Agreement, at the Initial
Closing or the China Closing, as applicable, the Seller Group shall sell,
convey, assign, transfer and deliver to the Purchaser or the Purchaser Entities,
and the Purchaser or the Purchaser Entities shall purchase, acquire and accept
from the Seller Group, the assets used primarily in the Business (the “Acquired
Assets”), free and clear of any Claims (other than Permitted Claims), including
the following:

 

(i) all Inventory and all furniture, fixtures, improvements, equipment
(including office equipment), machinery, parts, computer hardware, tools,
vehicles and all other tangible personal property that is used or held for use
primarily in the Business, including that listed on Schedule 1.1(a)(i);

 

(ii) all Business Intellectual Property, and all tangible embodiments and copies
thereof, including that listed on Schedule 1.1(a)(ii), together with any claims
against third Persons for infringement, misappropriation or other violation of
any such Intellectual Property, whether for any past, present or future
infringement, misappropriation or other violation;

 

(iii) all claims and rights (and benefits arising therefrom) to the extent
relating to the Acquired Assets with or against all persons, including all
express or implied warranties from any supplier of the Seller Group with respect
to the assets listed in Section 1.1(a)(ii), in each case to the extent such
transfer is permitted by law;

 

(iv) all Accounts Receivable that relate primarily to the Business, including
those listed on Schedule 1.1(a)(iv) (to the extent not paid as of the Initial
Closing);

 

(v) all contracts, agreements and purchase and sales orders that relate
exclusively to the Business, to the extent transferable, that are listed on
Schedule 1.1(a)(v) and any other contracts, agreements and purchase and sales
orders that relate exclusively to the Business that are entered into after the
date hereof in compliance with Section 5.1(a)(iv) (the “Assumed Contracts”);

 

(vi) all licenses, Permits or Authorizations that are used primarily in the
Business, to the extent transferable, including those listed on Schedule
1.1(a)(vi);

 

(vii) all rights under insurance policies applicable to the Acquired Assets or
the Business;

 

2



--------------------------------------------------------------------------------

(viii) subject to proration as described in Section 1.5, all Prepaids relating
exclusively to the Business;

 

(ix) all goodwill of the Business, together with the right to represent to third
parties that the Purchaser is the successor to or acquirer of the Business;

 

(x) the Books and Records;

 

(xi) all of the Seller’s claims and causes for action for Losses that relate to
the operation of the Business and/or the Acquired Assets, whether choate or
inchoate, known or unknown, contingent or noncontingent (except to the extent
that such claims and causes of action relate to the Excluded Assets or Excluded
Liabilities);

 

(xii) the content of the Seller’s website relating exclusively to the Business,
including the EasySockets software and any domain names and associated
Intellectual Property; and

 

(xiii) all other assets, if any, listed on Schedule 1.1(a)(xiii).

 

For the sake of clarity, and notwithstanding any provision of this Agreement to
the contrary, the Acquired Assets shall not include any of the assets identified
on Schedule 1.1(a), which shall be retained by the Seller Group (the “Excluded
Assets”).

 

(b) Upon the terms and conditions set forth in this Agreement, at the Initial
Closing or the China Closing, as applicable, the Purchaser shall assume and
thereafter satisfy or perform when due (i) all accounts payable incurred in the
ordinary course of operation of the Business as of the Initial Closing Date or
the China Closing Date, as applicable, including those listed on Schedule 1.1(b)
to this Agreement (to the extent not paid as of the Initial Closing or the China
Closing, as applicable), (ii) all executory liabilities and obligations of the
Business that may be performed after the Initial Closing Date or the China
Closing Date, as applicable, without penalty under the Assumed Contracts,
whether arising before or after the Initial Closing Date or the China Closing
Date, as applicable (other than liabilities or obligations arising as a result
of any breach of any Assumed Contract by any member of the Seller Group) and
(iii) all liabilities and obligations expressly set forth on Schedule 1.1(b),
including those arising under the Subleases (the “Assumed Liabilities”). The
Purchaser does not assume, agree to perform or discharge or to indemnify the
Seller against, or otherwise have any responsibility or obligation for or with
respect to any Liabilities of the Seller Group, whether fixed or contingent,
known or unknown, matured or unmatured, liquidated or unliquidated, secured or
unsecured, and whether arising prior to, on or after the date hereof except for
the Assumed Liabilities (the “Excluded Liabilities”). Each member of the Seller
Group agrees to satisfy and perform when due the Excluded Liabilities. Without
limiting the generality of the preceding two sentences, the Excluded Liabilities
include the following Liabilities of the Seller Group, except that Excluded
Liabilities (x) do not include Liabilities that are expressly included in the
definition of Assumed Liabilities and (y) do not include Liabilities incurred by
Purchaser after the Initial Closing in the conduct of the Business by the
Purchaser or Purchaser Entities (provided that this clause (y) shall not
derogate in any way the rights of the Purchaser to bring claims against the
Seller Group for any breaches of representations or warranties under this
Agreement):

 

(i) any Liability that relates to, or otherwise arises out of, the Business
Products sold or rendered by the Seller Group, including any warranty or
guarantee obligations or Liabilities in respect of claims for defective Business
Products and any obligations and Liabilities for refunds, adjustments,
allowances, repairs, exchanges, returns and warranty of merchantability and
other similar claims;

 

3



--------------------------------------------------------------------------------

(ii) any Liability under any Contract resulting from any breach thereof by the
Seller that occurred on or prior to the Initial Closing Date;

 

(iii) all Seller Taxes;

 

(iv) any Liability under, relating to or arising out of any Company Plan;

 

(v) any Liability for compensation or employee benefits of any kind relating to
employees of the Seller Group occurring prior to, on or as a result of the
Initial Closing or the China Closing, as applicable, including all liabilities
for severance or termination pay or benefits that arise prior to, on or as a
result of the Initial Closing or the China Closing, as applicable;

 

(vi) any Liability arising out of or relating to the Seller’s credit facilities
or any Claims related thereto;

 

(vii) any Liability from or relating to any Debt;

 

(viii) any Liability from or relating to any Environmental Claim;

 

(ix) any Liability for Losses related to occupational safety, workers’ or
workmen’s compensation grievance proceedings;

 

(x) any Liability arising out of or relating to any employee or independent
contractor grievance, including those under any employment agreement;

 

(xi) any Liability for Losses arising from any legal proceeding to which Seller
is or becomes a party and which is pending as of the Initial Closing Date;

 

(xii) any Liability for Losses relating to the Seller failing to observe or
comply with any Applicable Law;

 

(xiii) any Liability in connection with any obligations owing to any Affiliate
of the Seller or any Liability of the Business to the Seller or any Affiliate of
the Seller;

 

(xiv) any Liability under this Agreement and the Transaction Agreements
(including in respect of obligations from pro rata payments payable under
Section 1.5);

 

4



--------------------------------------------------------------------------------

(xv) any Liability for Losses otherwise relating to the Excluded Assets or not
associated with the Business or the Acquired Assets; and

 

(xvi) all costs and expenses incurred by the Seller incident to the negotiation
and preparation of this Agreement and its performance and compliance with the
agreements and conditions contained herein.

 

(c) The purchase price for the Acquired Assets is $17,000,000 plus the Assumed
Liabilities, as adjusted pursuant to Section 1.4 (the “Purchase Price”).

 

1.2 Closings. (a) The parties shall conduct the closing (the “Initial Closing”)
of the transactions contemplated hereby at the offices of Drinker Biddle & Reath
LLP, Philadelphia, Pennsylvania on a date specified in writing by Purchaser (on
no less than five (5) business days’ notice) following the satisfaction or
waiver of all of the conditions set forth in Article 6 (other than conditions
related to actions contemplated to occur at the China Closing), but in no event
later than March 28, 2006 (or at such other time and place as the Seller and the
Purchaser may agree in writing) (such date of the Initial Closing, the “Initial
Closing Date”).

 

(b) The parties shall conduct the closing (the “China Closing”) of the
transactions contemplated under the China Agreement at the offices of Gibson,
Dunn & Crutcher LLP, Los Angeles, California on a date specified in writing by
Purchaser (on no less than five (5) business days’ notice) following the
satisfaction or waiver of the conditions precedent to closing under the China
Agreement, but in no event later than September 30, 2006 (or at such other time
and place as the Seller and the Purchaser may agree in writing) (such date of
the China Closing, the “China Closing Date”). For the sake of clarity, no assets
or liabilities to be sold, conveyed, assigned, transferred, delivered or assumed
under the China Agreement shall be deemed sold, conveyed, assigned, transferred,
delivered or assumed pursuant to this Agreement.

 

1.3 Closing Deliveries. (a) At the Initial Closing:

 

(i) the Seller shall deliver, or shall cause to be delivered, to the Purchaser
(i) the certificates and instruments referred to in Section 6.2, (ii) duly
executed counterparts of the Transaction Agreements (other than the China
Sublease), (iii) duly executed Acquired Assets Transfer Documents, and
(iv) instruments of assignment reasonably requested by the Purchaser, reflecting
the Purchaser as the assignee; and

 

(ii) the Purchaser shall deliver to the Seller (i) the certificates and
instruments referred to in Section 6.1, (ii) duly executed counterparts of the
Transaction Agreements (other than the China Sublease), (iii) duly executed
Acquired Assets Transfer Documents, and (iv) instruments of assignment and
assumption reasonably requested by the Seller.

 

(b) At the China Closing:

 

(i) the Seller shall deliver, or shall cause to be delivered, to the Purchaser
(i) any certificates and instruments referred to in the China Agreement,
(ii) duly executed counterparts of the China Sublease, (iii) duly executed
Acquired Assets Transfer Documents, and (iv) instruments of assignment
reasonably requested by the Purchaser, reflecting the Purchaser as the assignee;
and

 

5



--------------------------------------------------------------------------------

(ii) the Purchaser shall deliver to the Seller (i) any certificates and
instruments referred to in China Agreement, (ii) duly executed counterparts of
the China Sublease, (iii) duly executed Acquired Assets Transfer Documents, and
(iv) instruments of assignment and assumption reasonably requested by the
Seller.

 

1.4 Payment of Purchase Price; Escrow; Working Capital Adjustment.

 

(a) At least three business days before the Initial Closing Date, the Seller
shall prepare or cause to be prepared, in accordance with GAAP and those
principles identified on Schedule 1.4, and shall deliver to the Purchaser, its
good faith estimate of Working Capital. At the Initial Closing, (I) the
Purchaser shall pay to the Seller the portion of the Purchase Price allocated to
the Acquired Assets (other than the Acquired Assets that have a primary nexus in
China) pursuant to Section 9.2 (the “Initial Purchase Price”), (i) plus (or
minus) the amount (if any) by which such estimate of Working Capital exceeds (or
is less than) $4,732,000 (the level of Working Capital as set forth in the
preliminary statement of Working Capital included on Schedule 1.4) and
(ii) minus the Escrow Amount (as defined below), and (II) pursuant to the China
Agreement, Purchaser shall cause its Affiliate in China to pay to K&S Suzhou the
portion of the Purchase Price allocated to the Acquired Assets that have a
primary nexus in China pursuant to Section 9.2 (the “China Purchase Price”).]

 

(b) On the Initial Closing Date, on behalf of the Seller, the Purchaser shall
deposit into a general escrow account (the “Escrow Fund”) established pursuant
to the Escrow Agreement an amount equal to ten percent (10%) of the cash portion
of the Purchase Price (such amount, as from time to time in the Escrow Fund, the
“Escrow Amount”). The Escrow Amount, and any interest earned thereon, shall be
maintained in a separate account and disbursed pursuant to the terms of the
Escrow Agreement.

 

(c) Within 60 days following the Initial Closing Date, the Purchaser shall
deliver to the Seller a draft of its calculation of Working Capital as of the
Initial Closing Date, prepared in accordance with GAAP and those principles
identified on Schedule 1.4 and in a manner consistent with the methodology used
by Seller in preparing the preliminary calculation of Working Capital included
as a part of Schedule 1.4 (the “Closing Statement”). If the Seller does not give
the Purchaser notice of the Seller’s objection to the Closing Statement or
calculation of Working Capital (such notice must contain a statement of the
basis of the Seller’s objection), within 30 days of receipt of the Closing
Statement, then the Closing Statement shall be final for all purposes.

 

(d) If the Seller shall have any objections to the Closing Statement or the
Purchaser’s calculation of Working Capital, the Purchaser and the Seller shall
attempt in good faith to reach an agreement as to the matter in dispute. If the
Purchaser and the Seller shall have failed to resolve such disputed matter
within 10 business days after receipt of notice of such objection (or such
longer period as mutually agreed by the Purchaser and the Seller), then any such
disputed matter may at any time thereafter be referred by either party for
resolution by a nationally recognized independent accounting firm acceptable to
the Seller and the Purchaser (the “Independent Accounting Firm”). The Purchaser
and the Seller shall take, or cause to be taken, all actions and do, or cause to
be done, all things necessary to cooperate with the Independent Accounting Firm
in its resolution of the dispute. The determination of the

 

6



--------------------------------------------------------------------------------

Independent Accounting Firm will be made as promptly as practicable. The fees
and expenses of the Independent Accounting Firm incurred in resolving the
disputed matter shall be allocated equally between the Purchaser and the Seller.
The definitive Closing Statement and calculation of Working Capital (the
“Certified Statement”) after resolution of any disputes pursuant to this
Section 1.4, shall be verified by the Independent Accounting Firm as in
accordance with the requirements of this Section 1.4 and shall be final, binding
and conclusive on all parties hereto.

 

(e) On or before the third business day following the final determination of the
Certified Statement, the Purchaser or the Seller, as the case may be, shall pay
to the other party an amount such that following such payment, and taking into
account the payments made on the Initial Closing Date, the Purchaser shall have
paid to the Seller the Initial Purchase Price, (i) plus (or minus) the entire
amount by which the amount of Working Capital set forth on the Certified
Statement exceeds (or is less than) $4,732,000 (the level of Working Capital set
forth in the preliminary statement of Working Capital included in Schedule 1.4)
and (ii) minus the Escrow Amount.

 

(f) If the Purchaser and the Seller dispute any portion of the Closing Statement
or the calculation of the Working Capital, but nonetheless agree that, following
final determination of the Certified Statement, a payment will be required to be
made pursuant to this Section 1.4 by the Seller to the Purchaser or by the
Purchaser to the Seller, the amount of such payment that the parties do not
dispute shall be paid.

 

1.5 Credits and Prorations. The Seller and the Purchaser shall prorate all
Prepaids, including any payments due or advanced under any lease as of the
Initial Closing Date. With respect to any amounts that have not yet been billed
or otherwise determined, the Seller and the Purchaser shall prorate such amounts
based on the most recent ascertainable bill, based on when Prepaids and other
assessments are due and payable. The Prepaids and such prorations shall not be
included in the calculation of Working Capital.

 

1.6 Payments and Computations. All payments under this Agreement shall be made
in U.S. dollars. Except for the payments due at the Initial Closing or the China
Closing, as applicable, each party shall make any payment due to the other party
to this Agreement not later than 5:00 p.m., New York City time, on the day when
due. All payments shall be made by wire transfer in immediately available funds
to the account or accounts designated in writing by the party receiving such
payment, together with interest, as provided below. All computations of interest
shall be made on the basis of a year of 360 days, in each case for the actual
number of days elapsed (beginning on the Initial Closing Date, and in the case
of payments made pursuant to Section 1.4(d), up to but excluding the date on
which payment is received, and otherwise, including the date on which payment is
received). Whenever any payment under this Agreement shall be due on a day other
than a business day, such payment shall be made on the next succeeding business
day, and such extension of time shall be included in the computation of payment
of interest. Any payment as an adjustment to the Purchase Price pursuant to
Section 1.4 shall be made within three business days of the date the Certified
Statement, together with interest thereon from the Initial Closing Date to the
date the payment is made in full at the London Interbank Offered Rate (LIBOR) as
reported on the Initial Closing Date in the Wall Street Journal for three
calendar months, plus 3.0%.

 

7



--------------------------------------------------------------------------------

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

WITH RESPECT TO INTERCONNECT AND THE BUSINESS

 

Except as specifically set forth on the disclosure schedule attached as Exhibit
B (the “Disclosure Schedule”) (such specific exceptions to include specific
references to particular numbered representations and warranties contained in
this Agreement), the Seller represents and warrants to the Purchaser that the
statements set forth in this Article 2 are true and complete as of the date of
this Agreement.

 

2.1 Corporate Organization. Interconnect is a company duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
duly qualified to conduct business under the laws of each jurisdiction listed in
Section 2.1 of the Disclosure Schedule, which includes all jurisdictions where
such qualification is required, except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect. Interconnect
has all corporate power and authority it needs to carry on its operations as
currently conducted and to own, lease or operate its assets. Interconnect has no
direct or indirect equity ownership in any Business Entity.

 

2.2 Authorization. Each of Interconnect and K&S Suzhou has all corporate power
and authority it requires to execute, deliver and perform its obligations under
the Transaction Agreements to which it is a party. Interconnect has duly and
validly executed and delivered this Agreement and, on or before the Initial
Closing, will have duly and validly executed and delivered the other Transaction
Agreements to which it is a party. On or before the China Closing, K&S Suzhou
will have duly and validly executed and delivered the Transaction Agreements to
which it is a party. Assuming the due authorization, execution and delivery of
the Transaction Agreements to which it is a party by the Purchaser, this
Agreement is, and at the Initial Closing and the China Closing, as applicable,
each other Transaction Agreement will be, a legal, valid and binding obligation
of each of Interconnect and K&S Suzhou, enforceable against Interconnect and K&S
Suzhou in accordance with their respective terms, subject to (a) laws of general
application relating to bankruptcy, insolvency and the relief of debtors, and
(b) rules of law governing specific performance, injunctive relief and other
equitable remedies.

 

2.3 No Conflict. The execution, delivery and performance by the Seller Group of
the Transaction Agreements to which it is party and the consummation by
Interconnect of the transactions contemplated under this Agreement do not
(a) conflict with or violate any provision of Interconnect’s certificate of
incorporation and bylaws (or other organizational or governing documents of
Interconnect), each as amended to date, (b) require any member of the Seller
Group to make any filing with, or obtain any permit, authorization, consent or
approval of, any Governmental Entity, (c) result in the imposition of any Claim
upon any Acquired Asset (other than Permitted Claims), or (d) violate any law,
order, writ or injunction applicable to Interconnect or any Acquired Asset,
except in the case of clause (d), as would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

2.4 Financial Matters. Attached as Section 2.4 of the Disclosure Schedule are
(a) a listing of the net book value of each asset of the Business with a net
book value greater than

 

8



--------------------------------------------------------------------------------

$7,500 as of the date set forth thereon (the “Asset List”), (b) a listing of all
accounts payable of the Business as of the date set thereon and (c) a statement
of profit and loss of the Business for the period set forth thereon
(collectively with the Asset List, the “Financial Statements”). The Financial
Statements have been prepared in accordance with GAAP and fairly present in all
material respects the results of operations of the Business for the period
stated thereon, except that such Financial Statements are subject to normal
year-end adjustments and do not contain all footnotes or other presentation
items required by applicable accounting standards. The preliminary calculation
of Working Capital as of December 31, 2005 included in Schedule 1.4 has been
prepared by Seller in accordance with GAAP and those principles identified in
Schedule 1.4.

 

2.5 No Changes. Since December 31, 2005 and except as set forth in Section 2.5
of the Disclosure Schedule, the Seller has conducted its business relating to
the Business, the Acquired Assets and the Assumed Liabilities in the Ordinary
Course and there has not been, occurred or arisen in respect of the Business,
the Acquired Assets or the Assumed Liabilities:

 

(a) any change, event, state of circumstances, facts or condition (whether or
not covered by insurance) that has resulted in, or would reasonably be expected
to result in, a Material Adverse Effect with respect to the Business or with
respect to the Acquired Assets;

 

(b) other than in the Ordinary Course, any acquisition, sale, lease, license or
transfer of any material asset, property or right of the Seller principally
related to the Business, or any creation, or assumption of (whether by action or
omission) any material Claim;

 

(c) any material destruction of, material damage to or material loss of any
material assets or properties (whether or not covered by insurance) that
otherwise would have been included in the Acquired Assets;

 

(d) except in the Ordinary Course, the execution and delivery by the Seller of
any material Contract principally related to the Business (including those
relating to the acquisition or disposition of any Acquired Assets, other than
this Agreement), or any waiver, amendment or termination of, or violation or
default under, any such Contract to which the Seller is a party or by which the
Seller or its assets or properties are or may be bound that restrict or limit
the transactions contemplated hereby;

 

(e) any amendment or change to the Certificate of Incorporation, Bylaws or other
organizational or governing documents of the Seller that restricts, limits or
impairs the Seller’s ability to consummate the transactions contemplated hereby;

 

(f) any increase in or modification of the compensation or benefits payable or
to become payable by the Seller to any of the employees set forth on
Section 10.1(b) of the Disclosure Schedule (the “Contemplated Transferred
Employees”) or any declaration, payment or commitment or obligation to pay any
bonus or other additional salary or compensation (including equity) to any such
person;

 

9



--------------------------------------------------------------------------------

(g) as of the date of this Agreement, any termination or resignation of any
Contemplated Transferred Employees with the Seller’s salary grade level of at
least 10;

 

(h) any waiver or release of any material right or claim of or in favor of the
Seller principally related to the Business, including any compromise or
settlement of any claim, litigation or other cause of action principally related
to the Business brought by the Seller against any third party;

 

(i) any commencement or notice or, to the knowledge of the Seller, any threat of
the commencement of any lawsuit or proceeding against or investigation of the
Seller or its business or affairs, in each case materially affecting the
Acquired Assets;

 

(j) any written notice of any claim of ownership by a third party to any
material Business Intellectual Property, or, to the knowledge of the Seller, any
allegations that the Seller’s operation of the Business or use or exploitation
of any of the Acquired Assets is infringing on or has infringed upon any third
party’s Intellectual Property rights, in each case excluding any notice or claim
that would not reasonably be expected to impair or limit in any material respect
the use or ownership of such Intellectual Property or the conduct of the
Business in the manner in which it currently is being conducted;

 

(k) any loss of any material distributor or supplier relationship with the
Seller that is principally related to the Business or notice of any material
adverse change in such relationship;

 

(l) any injunction issued or notice of other Applicable Law adopted prohibiting
the Seller from selling any Business Products in any jurisdiction;

 

(m) any Assumed Contract with any Affiliates of the Seller relating to the
Business

 

(n) any grant of severance or termination pay, or any amendment to any existing
agreement to provide such pay, to any Contemplated Transferred Employee or
independent contractor whose contract with the Business is an Assumed Contract,
or any adoption of any new severance, termination, indemnification or other
Contract or arrangement for the benefit of any Contemplated Transferred Employee
the benefits of which are contingent upon the occurrence of a transaction
involving the Seller, including the transactions contemplated hereby or by the
Transaction Agreements;

 

(o) other than in the Ordinary Course, any material changes in Seller’s
(i) customary method of operations for the Business including marketing,
selling, licensing and pricing policies (including payment terms) and
(ii) maintenance of premises, fixtures, furniture and Equipment of the Business;

 

(p) any transaction by the Seller materially affecting the Business that is not
in the Ordinary Course, including any payment, discharge or satisfaction of any
claim or obligation of the Seller other than in the Ordinary Course;

 

10



--------------------------------------------------------------------------------

(q) any material write-down of the value of any asset of the Seller included in
the Acquired Assets; or

 

(r) any agreement by the Seller to do any of the foregoing (other than
negotiations with the Purchaser and its Representatives regarding the
transactions contemplated hereby and by the Transaction Agreements).

 

2.6 Tax Matters.

 

(a) (i) All Tax Returns required to be filed with respect to the Seller Group
have been timely filed and all such Tax Returns are true, correct and complete
in all material respects, (ii) all Taxes of the Seller Group that have become
due and payable have been timely paid, (iii) no Tax adjustment relating to the
Business or any of the Acquired Assets has been proposed formally or, to the
knowledge of the Seller, informally by any Tax authority, (iv) there are no
Taxes of the Seller Group that could form the basis for a Lien on any of the
Acquired Assets or that could result in a Liability of the Purchaser or its
Affiliates to any Governmental Authority as a result of Applicable Law, by
contract or otherwise, and (v) to the extent any or all of the Acquired Assets
were imported by K&S Suzhou into China exempt from payment of Chinese customs,
duties and taxes at the time of importation, all necessary Chinese customs,
duties and applicable taxes have been timely paid by K&S Suzhou pursuant to the
relevant Chinese laws and regulations so that such Acquired Assets can be
transferred to the Purchaser without imposition on the Purchaser or Purchaser’s
Affiliate organized under the laws of China of recapture of all or part of such
Chinese customs, duties and taxes at the time of or as a result of the transfers
contemplated by this Agreement or the China Agreement.

 

(b) No examinations, audit, claims or proceedings relating to any Tax Return or
Taxes of the Seller Group, which relate to the Business or any of the Acquired
Assets, by any Governmental Entity is currently in progress or, to knowledge of
the Seller Group, threatened. The Seller Group has not waived any statute of
limitations with respect to Taxes relating to the Business or any of the
Acquired Assets or agreed to any extension of time with respect to an assessment
or deficiency relating to such Taxes, which waiver or extension of time is
currently outstanding.

 

(c) The representations made by the Seller in this Section 2.6 are the sole and
exclusive representations and warranties made in this Agreement regarding any
Tax matters.

 

2.7 Assets.

 

(a) Except for Permitted Claims and Claims created by or through the Purchaser
or any of its Affiliates, Interconnect and/or K&S Suzhou has good and marketable
title to, or a valid leasehold interest in, the Acquired Assets, free and clear
of any Claims.

 

(b) Other than with respect to Intellectual Property matters (which are
exclusively addressed in Section 2.8), the Acquired Assets constitute all of the
material assets presently owned by the Seller Group and used in the Business.

 

(c) Section 2.7(c) of the Disclosure Schedule sets forth a true, complete and
correct list of all real property owned or leased by the Seller Group that is
principally related to

 

11



--------------------------------------------------------------------------------

the Business. Each member of the Seller Group is in compliance in all material
respects with the terms of all Leases for real property to which such member is
a party and that are principally related to the Business. No member of the
Seller Group is a party to any Lease, assignment or similar arrangement included
in the Assumed Contracts under which such member of the Seller Group is a
lessor, assignor or otherwise makes available for use by any third party any
portion of any real property to the extent related to the Business.

 

(d) The facilities, property and Equipment included in the Acquired Assets have
been maintained in accordance with Seller’s customary practice and in the
aggregate are in satisfactory operating condition (subject only to normal wear
and tear) and are suitable for the purposes for which they are presently used.

 

(e) All tangible assets that are leased by any member of the Seller Group under
Leases included in the Acquired Assets have been, in all material respects,
maintained in accordance with the manufacturers’ and lessors’ requirements.

 

(f) Upon consummation of the transactions contemplated by this Agreement, the
Seller Group will have sold, assigned, transferred and conveyed, or caused to be
sold, assigned, transferred and conveyed, to Purchaser all of the Acquired
Assets, free and clear of all Claims other than Permitted Claims.

 

2.8 Intellectual Property.

 

(a) Registered IP. Section 2.8(a)(1) of the Disclosure Schedule sets forth an
accurate and complete list of all registered Trademarks owned (in whole or in
part) by the Seller Group and used or held for use in connection with the
Business (collectively “Business Registered Marks”), Section 2.8(a)(2) of the
Disclosure Schedule sets forth an accurate and complete list of all Patents
owned (in whole or in part) by the Seller Group and used or held for use in
connection with the Business (collectively the “Business Patents”) and
Section 2.8(a)(3) of the Disclosure Schedule sets forth an accurate and complete
list of all registered Copyrights owned (in whole or in part) by the Seller
Group and used or held for use in connection with the Business, and all pending
applications for registration of Copyrights filed anywhere in the world that are
owned (in whole or in part) by the Seller Group and used or held for use in
connection with the Business (collectively the “Business Copyrights” and,
together with the Business Registered Marks and the Business Patents, the
“Business Registered IP”). No Business Registered IP has been or is now involved
in any interference, reissue, reexamination, opposition, cancellation or similar
proceeding and, to the Seller’s knowledge, no such action is or has been
threatened with respect to any of the Business Registered IP. All Business
Registered IP has been registered or obtained in accordance with all applicable
legal requirements and, except as set forth on Section 2.8(a)(4) of the
Disclosure Schedule, no maintenance or filing fees, applications, affidavits or
other documents are required to be paid or filed within the next ninety
(90) days in order to maintain the effectiveness of any Business Registered IP
or obtain or complete the registration thereof. The Business Registered IP is
subsisting, and, to the Seller’s knowledge valid and enforceable, without any
qualification, limitation or restriction thereon or on the use thereof (provided
however, no representation or warranty is made regarding the validity or
enforceability of any patent application), and the Seller Group has not received
any notice or claim challenging or questioning the validity or enforceability or
alleging the misuse of

 

12



--------------------------------------------------------------------------------

any of the Business Registered IP. Except as may be set forth in
Section 2.8(a)(5) of the Disclosure Schedule, the Seller Group has not taken any
action or failed to take any action (including, in the case of Business
Registered Marks, by failing to reasonably police the Business Registered Marks
against third party infringement or failing to continuously use any Business
Registered Mark in the form appearing in, and in connection with the goods and
services listed in, the respective registration certificate), which action or
failure reasonably would be expected to result in the abandonment, cancellation,
forfeiture, relinquishment, invalidation or unenforceability of any of the
Business Registered IP. There is no relevant prior art pertaining to any issued
Business Patent of which the Seller Group has become aware that was not
disclosed during the prosecution of the patent application(s) therefor, but
which if such prior art had been disclosed reasonably would have been expected
to have a material affect on the scope of the patent claims ultimately granted
in respect thereof.

 

(b) Actions to Protect Trade Secrets and Intellectual Property. The Seller Group
has taken commercially reasonable steps to protect its rights in the
Intellectual Property developed or acquired by the Seller Group and to maintain
the confidentiality of all information that constitutes or that at any time
constituted a Business Trade Secret, including without limitation by taking
reasonable steps to ensure that material information disclosed by the Seller
Group to a third party is subject to the confidentiality undertakings set forth
in a suitable non-disclosure agreement, but excluding any information that,
prior to its publication or unrestricted disclosure to a third party, the Seller
Group determined in its reasonable business judgment not to continue to protect
as a Trade Secret (including any information that the Seller Group reasonably
determined to be of insufficient value to protect as a Trade Secret). Without
limiting the generality of the foregoing, all current and former employees,
consultants and contractors of the Seller Group who have materially participated
in the creation of any Intellectual Property that is used in the conduct of the
Business have entered into proprietary information, confidentiality and
assignment agreements substantially in the Seller Group’s standard forms (which
have previously been provided to Purchaser). The Seller Group has not disclosed,
nor is the Seller Group under any contractual or other obligation to disclose,
to another Person any Business Trade Secrets, excluding any information that,
prior to its publication or unrestricted disclosure to a third party, the Seller
Group determined in its reasonable business judgment not to continue to protect
as a Trade Secret (including any information that the Seller Group reasonably
determined to be of insufficient value to protect as a Trade Secret), except
pursuant to an enforceable confidentiality agreement or undertaking, or except
as necessary as part of a confidential filing with or requirement with respect
to any Government Entity, and, to the knowledge of the Seller Group, no Person
has materially breached any such agreement or undertaking.

 

(c) Ownership. The Seller Group owns exclusively all right, title and interest
in and to the Business Registered IP and all other Intellectual Property used in
the Business that is not licensed to the Seller Group pursuant to a valid and
enforceable license agreement, free and clear of any Claim (other than a
Permitted Claim), and the Seller Group has not received any notice or claim
challenging or questioning the Seller Group’s ownership of any of such
Intellectual Property. None of such Intellectual Property owned by or
exclusively licensed to the Seller Group is subject to any outstanding order,
judgment, or stipulation restricting the use or commercial exploitation thereof
by the Seller Group in the Business.

 

13



--------------------------------------------------------------------------------

(d) License Agreements. Section 2.8(d) of the Disclosure Schedule sets forth a
complete and accurate list of all agreements granting to the Seller Group any
material right under or with respect to any Intellectual Property used in the
Business other than standard Software applications used generally in the Seller
Group’s operations and that are licensed for an annual fee of no more than
$15,000 pursuant to “shrink wrap” or “click through” licenses (collectively, the
“Inbound License Agreements”), indicating for each the title and the parties
thereto. Section 2.8(d) of the Disclosure Schedule also sets forth a complete
and accurate list the amount of any future royalty, license fee or other
payments that may become payable by the Seller Group under each such Inbound
License Agreements by reason of the use or exploitation of the Intellectual
Property licensed thereunder. The rights licensed under each Inbound License
Agreement shall be exercisable by the Purchaser on and after the Initial Closing
to the same extent as by the Seller Group prior to the Initial Closing. No loss
or expiration of any material Intellectual Property licensed to the Seller Group
under any Inbound License Agreement is pending or reasonably foreseeable or, to
the knowledge of the Seller Group, threatened. Except as set forth in
Section 2.8(d) of the Disclosure Schedule, no licensor under any Inbound License
Agreement has any ownership or exclusive license rights in or with respect to
any improvements made by the Seller Group to the Intellectual Property licensed
thereunder. Section 2.8(d) of the Disclosure Schedule sets forth a complete and
accurate list of all license agreements under which the Seller Group licenses to
a third party any rights under any Business Intellectual Property (collectively,
the “Outbound License Agreements” and, together with the Inbound License
Agreements, the “Material License Agreements”), excluding non-exclusive, end
user licenses granted by the Seller Group to customers in the ordinary course of
business pursuant to the agreements substantially in the Seller Group’s standard
forms (which have previously been provided to Purchaser), indicating for each
the title and the parties thereto. There is no outstanding or, to the Seller’s
knowledge, threatened dispute or disagreement with respect to any Material
License Agreement that would reasonably be expected to materially affect any of
the respective rights and obligations of the parties thereunder. The assignment
of the Material License Agreements to Purchaser at the Initial Closing in the
manner contemplated hereby will not result in the loss or impairment of, or give
rise to any right of any third party to terminate or reprice or otherwise modify
any of the Seller Group’s rights or obligations under any Material License
Agreement.

 

(e) Sufficiency of IP Assets. The Business Intellectual Property assigned to
Purchaser at the Initial Closing and the Intellectual Property licensed under
the Inbound License Agreements listed in Section 2.8(d) of the Disclosure
Schedule collectively constitute all the Intellectual Property used in or held
or held for use in, or necessary for the conduct of, the Business as it is
currently conducted, excluding standard Software applications used generally in
the Seller Group’s operations and that are licensed for an annual license fee of
no more than $10,000 pursuant to “shrink wrap” or “click through” licenses. The
Business Intellectual Property constitutes all of the Intellectual Property
owned by the Seller Group that is used in the Business.

 

(f) No Infringement by the Seller Group or Third Parties. None of the Business
Products or services sold, distributed or otherwise provided by the Seller Group
prior to the Initial Closing in connection with the conduct of the Business, nor
any technology or materials used, distributed or otherwise commercially
exploited by the Seller Group prior to the Initial Closing in connection with
the conduct of the Business, nor any other commercial

 

14



--------------------------------------------------------------------------------

activities or operations of the Seller Group relating to the conduct of the
Business prior to the Initial Closing has in any material respect infringed
upon, misappropriated, violated, diluted or constituted the unauthorized use of,
or does infringe upon, misappropriate, violate, dilute or constitute the
unauthorized use of, any rights owned or controlled by any third party,
including any Intellectual Property of any third party (excluding any such
rights that have been determined by final order or judgment of a court of
competent jurisdiction to be invalid or unenforceable). No Intellectual Property
used by the Seller Group in connection with the Business (including Intellectual
Property licensed from a third party) is subject to any outstanding order,
judgment, decree, stipulation or agreement of which the Seller Group has
received notice that restricts the use thereof by the Seller Group in connection
with the Business or, in the case of any Intellectual Property licensed to
others, that restricts the sale, transfer, assignment or licensing thereof by
the Seller Group to any person. To the Seller’s knowledge, no third party is
misappropriating, infringing, diluting or violating any Business Intellectual
Property or any Intellectual Property used in the Business that is exclusively
licensed to the Seller Group.

 

(g) Software. Except as disclosed in Section 2.8(g) of the Disclosure Schedule,
all Software that is or was incorporated in any Business Products or that was or
is used in the design or development of any Business Products was either
(A) developed by employees of Seller Group within the scope of their employment,
(B) developed by independent contractors who have expressly assigned their
rights and interest therein to the Seller Group pursuant to written agreements,
or (C) otherwise acquired by the Seller Group from a third party pursuant to a
written agreement in which the ownership rights therein were expressly assigned
to the Seller Group. None of the Software developed by or for the Seller Group
and that is used in the Business contains any Software or was developed using
tools, proprietary languages, or other materials that embody Intellectual
Property of any person other than the Seller Group except for any such Software
or materials that the Seller Group obtained from a third party that makes such
Software or materials generally available to all interested purchasers or
end-users on standard commercial terms and that have licensed the Seller Group
to utilize such Software or materials in the manner that they have been utilized
by the Seller Group. No source code of any Software owned by or exclusively
licensed to the Seller Group and used primarily in the Business has been
licensed or otherwise provided to another person other than an escrow agent with
which such Software was deposited pursuant to the terms of a source code escrow
agreement in customary form, and the Seller Group has taken reasonable steps to
protect all such source code as a Trade Secret of the Seller Group, excluding
any such source code that, prior to its publication or unrestricted disclosure
to a third party, the Seller Group determined in its reasonable business
judgment not to continue to protect as a Trade Secret. Except as disclosed in
Section 2.8(g) of the Disclosure Schedule, none of the Business Products, in
whole or in part, incorporates or is distributed with any Open Source Software.
None of the Software incorporated in any of the Business Products (including any
proprietary Software developed by the Seller Group without the use of any Open
Source Software), by reason of the manner in which such Software is linked or
otherwise integrated with any Open Source Software, is, in whole or in part,
subject to the terms of any license under which such Open Source Software was
made available. The Seller Group has taken commercially reasonable steps to
ensure that all Software used by the Seller Group in connection with the
Business is free of any disabling codes or instructions, and any virus or other
intentionally created, undocumented contaminant, that may, or may be used to,
access, modify, delete, damage or disable any of internal computer systems
(including hardware, Software, databases and embedded control systems) of the
Seller Group. The Seller Group has

 

15



--------------------------------------------------------------------------------

taken commercially reasonable steps to safeguard such systems and restrict
unauthorized access thereto. The Seller Group has taken all actions customary in
its industry for a company of a size and type similar to the Seller Group to
document the Seller Group’s proprietary Software (including the source code and
related documentation) that is used in the Business and its operation such that
such proprietary Software (including the source code and related documentation)
has been written in professional manner. No royalties, fees, honoraria or other
payments are payable by the Seller Group to any person by reason of the
ownership, use, sale, licensing, distribution or other exploitation of any
Software used in the Business.

 

(h) Performance of Existing Software Products. Each of the Business Products
that contain Software currently perform, in all material respects, free of bugs
or programming errors that materially adversely affect the functionality of such
Business Products, the functions described in any agreed specifications or end
user documentation provided to customers of the Seller Group.

 

(i) Transfers. The Seller Group has not transferred ownership of, or granted any
exclusive license with respect to, any Intellectual Property that is material to
the Business and the Business Products. Upon the Initial Closing, Purchaser
shall succeed to all of the Intellectual Property rights necessary for the
conduct of the Business as it is currently and proposed to be conducted and all
of such rights shall be exercisable by Purchaser to the same extent as by the
Seller Group prior to the Initial Closing.

 

(j) Restrictions on Employees. To the knowledge of the Seller and except as set
forth in Section 2.8(j) of the Disclosure Schedule, no employee or independent
contractor of the Seller Group who is employed in connection with the Business
is obligated under any agreement, or subject to any judgment, decree or order of
any court or administrative agency, or any other legal restriction, that
materially interferes with such employee or contractor carrying out his or her
duties for the Seller Group or that would conflict with the Business as
presently conducted. Except as set forth in Section 2.8(j) of the Disclosure
Schedule, to the knowledge of the Seller, the Seller Group is not utilizing, nor
will it be necessary to utilize in connection with the Business for making the
Business Products, any inventions of any employees of the Seller Group (or
persons the Seller Group currently intends to hire), or any confidential
information (including Trade Secrets) of another person to which such employees
were exposed, prior to their employment by the Seller Group. To the Seller’s
knowledge, at no time during the conception of or reduction to practice of any
Business Intellectual Property used in the Business owned or developed by the
Seller Group was any developer, inventor or other contributor to such
Intellectual Property operating under any grants from any Governmental Entity or
private source, performing research sponsored by any Governmental Entity or
private source or subject to any employment agreement or invention assignment or
nondisclosure agreement or other obligation with any third party that could
materially adversely affect the Seller Group’s rights in such Intellectual
Property.

 

2.9 Contracts.

 

(a) Section 2.9(a) of the Disclosure Schedule lists all of the contracts,
agreements and instruments that are material to the Business as presently
conducted

 

16



--------------------------------------------------------------------------------

(collectively, the “Material Contracts”), including the following, in each case
only to the extent related to the Business:

 

(i) each Contract that requires the payment or incurrence of Liabilities in
excess of $100,000 per annum, or the sale of products (other than purchase and
sale orders) or rendering of services, by any member of the Seller Group,
subsequent to the date of this Agreement;

 

(ii) all Contracts relating to, or evidences of, or guarantees of, or providing
security for, Debt or the deferred purchase price of property, in each case,
involving Liabilities in excess of $100,000 (whether incurred, assumed,
guaranteed or secured by any asset);

 

(iii) all license, sale, distribution, sales representative, commission,
marketing, agent, franchise, technical assistance or similar Contracts relating
to or providing for the marketing and/or sale of products to which any member of
the Seller Group is a party or otherwise is bound;

 

(iv) all forms of standard Contracts, purchase orders and warranty agreements
used by the Seller Group in the conduct of the Business;

 

(v) all acquisition, disposition, partnership, joint venture and any other
similar Contracts entered into by any member of the Seller Group since
January 1, 2004;

 

(vi) each Contract relating to capital or operating Leases obligating a member
of the Seller Group to make lease payments in excess of $25,000 annually or
Leases for real property;

 

(vii) each Company Plan or employment agreement or agreement to pay or provide
any special bonus or special remuneration or fringe benefits, in each case
affecting any Contemplated Transferred Employee or independent contractor whose
engagement by the Seller is principally related to the Business, excluding any
such plan or agreement terminable on less than 30 days notice without penalty
(other than the payment of severance benefits in accordance with the Seller
Group’s policies);

 

(viii) each Contract relating to the purchase of raw materials required to be
purchased by any member of the Seller Group with a stated purchase of more than
$25,000 in the aggregate;

 

(ix) each Contract restricting in any material respect the ability of any member
of the Seller Group to compete in the Business in any jurisdiction or with any
person; and

 

(x) each Contract relating to Intellectual Property, including license
agreements, development agreements, distribution agreements and works for hire.

 

No party to any such Material Contract has asserted to the Seller or
Interconnect in writing that the Seller Group (including, for such purpose, any
other Affiliate of the Seller that is party

 

17



--------------------------------------------------------------------------------

thereto) is in default in any material respect of any Material Contract that is
included in the Acquired Assets (the “Included Material Contracts”), and there
exists no default or event of default or event, occurrence, condition or act
with respect to Interconnect or the Seller (including, for such purpose, any
other Affiliate of the Seller that is party thereto) or, to the knowledge of the
Seller, with respect to the other contracting party, which, with the giving of
notice, the lapse of time or the happening of any other event or conditions,
would become a material default or material event of default under any Included
Material Contract.

 

(b) The Seller has made true and correct copies of all such Included Material
Contracts available to the Purchaser. Each Included Material Contract is in full
force and effect and is a legal, valid and binding obligation of any member of
the Seller Group party thereto, as the case may be, and each other party
thereto, enforceable against each party in accordance with its terms, except
(i) as rights to indemnity thereunder may be limited by Applicable Laws or the
public policies embodied therein, (ii) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and (iii) as the remedy
of specific performance and other forms of injunctive relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought. All the Included Material Contracts have
been entered into on an arms-length basis.

 

(c) Schedule 2.9(c) lists all necessary consents, waivers and approvals of all
Governmental Entities and all parties to any Assumed Contract as are required in
connection with the execution and delivery of this Agreement and the Transaction
Agreements and the consummation of the transactions contemplated hereby and
thereby in order to avoid any breach or default thereunder or the loss of any
material rights thereunder, or to avoid the creation of any right to accelerate,
terminate, modify or cancel any Assumed Contracts including all such consents,
approvals or waivers necessary to validly transfer and assign the Acquired
Assets and all Assumed Contracts to Purchaser (the “Requisite Consents”).

 

(d) The Seller Group has obtained all necessary approvals, registrations and
filings of all Governmental Entities in China as are required in connection with
the effectiveness and enforceability of the Assumed Contracts.

 

2.10 Legal Proceedings. Other than with respect to Tax, Intellectual Property,
employee and Environmental Law matters (which are exclusively addressed in
Section 2.6, Section 2.8, Section 2.11 and Section 2.12, respectively), there is
no Legal Proceeding with respect to the Business pending and, to the knowledge
of the Seller, no such Legal Proceeding is threatened, against Interconnect or
any Affiliate of Interconnect, before any court, arbitrator, mediator or other
Governmental Entity which, if adversely determined, would reasonably be expected
to have a Material Adverse Effect. Interconnect is not with respect to the
Business subject to any outstanding judgment, injunction or other order or
ruling of, or settlement issued or approved by, any court or other Governmental
Entity. Except as set forth in Section 2.10 of the Disclosure Schedule, no
Governmental Entity has at any time challenged the legal right of any member of
the Seller Group to design, develop, promote, sell, license, manufacture,
import, export, use, distribute or provide any of the Business Products, own or
operate any of the Acquired Assets, or conduct the Business, which challenge
remains outstanding as of the date hereof.

 

18



--------------------------------------------------------------------------------

2.11 Employees. (a) There is no material employment-related Legal Proceeding
currently pending, or, to the knowledge of the Seller, threatened, against
Interconnect by any current or former employee of Interconnect alleging a
violation or breach by Interconnect of any law, regulation or contract,
including any claim relating to worker’s compensation, employee disability or
similar matters, other than routine claims for benefits arising in the Ordinary
Course. The representations made by the Seller in this Section 2.11 are the sole
and exclusive representations and warranties made in this Agreement regarding
any employee matters.

 

(b) Set forth in Section 2.1l(b) of the Disclosure Schedule is a complete list
of each Company Plan that provides benefits to any of the Contemplated
Transferred Employees.

 

(c) No Company Plan that provides benefits to any of the Contemplated
Transferred Employees is subject to Section 302 or Title IV of ERISA or
Section 412 of the Code. Neither the Seller nor any of its ERISA Affiliates has
incurred any Liability under Title IV of ERISA that remains unsatisfied, and no
event has occurred and no condition exists that could reasonably be expected to
result in the Seller or any of its ERISA Affiliates incurring any such
Liability. With respect to each Company Plan that is subject to Section 302 or
Title IV of ERISA or Section 412 of the Code: (i) no steps have been taken to
terminate any such Company Plan and no termination of any such Company Plan or
similar employee benefit plan maintained or sponsored by Seller or any of its
ERISA Affiliates has occurred within the five years preceding the Initial
Closing Date, and (ii) no proceeding has been initiated by the Pension Benefit
Guaranty Corporation to terminate any such Company Plan or to appoint a trustee
to administer any such Company Plan. Neither the Seller nor any of its ERISA
Affiliates sponsors or has, within the past five years, sponsored, maintained,
contributed to or incurred an obligation to contribute or incurred any Liability
with respect to any Multiemployer Plan or to a Multiple Employer Plan. For these
purposes, (i) “Multiemployer Plan” means a multiemployer plan, as defined in
Sections 3(37) and 4001(a)(3) of ERISA and (ii) “Multiple Employer Plan” means
any employee benefit plan sponsored by more than one employer, within the
meaning of Sections 4063 or 4064 of ERISA or Section 413(c) of the Code.

 

(d) There are no collective bargaining or other labor union Contracts applicable
to Contemplated Transferred Employees and no such collective bargaining
agreement is being negotiated by the Seller Group. With respect to Contemplated
Transferred Employees: (i) there is no material labor dispute, strike or work
stoppage against the Seller pending or, to the best knowledge of the Seller,
threatened involving the Business, (ii) to the best knowledge of the Seller,
neither the Seller nor any Representative or employee of the Seller has
committed any unfair labor practices in connection with the operation of the
Business that could reasonably be expected to result in any material liability,
(iii) there is no material charge or complaint against the Seller by the
National Labor Relations Board or any comparable state agency pending or, to the
best knowledge of the Seller, threatened in writing and relating to the
operation of the Business and (iv) other than in the Ordinary Course, there are
no material employment related disputes, grievances, or disciplinary actions
pending or, to the best knowledge of the Seller, threatened, by or between the
Seller, any Affiliate of the Seller and any Contemplated Transferred Employees.

 

2.12 Environmental Matters. Except as set forth in Section 2.12 of the
Disclosure Schedule, and solely in respect of the Business or the Acquired
Assets, (i) no written notice,

 

19



--------------------------------------------------------------------------------

notification, demand, request for information, citation, summons, complaint or
order has been received by, and no action, claim, suit, proceeding, review or
investigation is pending or, to the Seller’s knowledge, threatened by any person
against, the Seller with respect to any matters relating to or arising out of
any Environmental Law; (ii) the Seller is, and for the past seven (7) years has
been, in compliance in all material respects with all Environmental Laws, which
compliance includes the possession by the Seller of all material permits and
authorizations required under applicable Environmental Laws and compliance in
all material respects with the terms and conditions thereof, the Seller
reasonably believes that the Seller will, without the incurrence of any material
expense, timely attain and maintain compliance in all material respects with all
Environmental Laws applicable to any of their current operations or properties
or to any of their planned operations, and to the Seller’s knowledge there are
no circumstances that would prevent or interfere with compliance in all material
respects by the Purchaser with all applicable Environmental Laws after the
Initial Closing Date; (iii) to the Seller’s knowledge there are no past or
present actions, activities, circumstances, conditions, events or incidents,
including without limitation, any disposal, release or threatened release of any
Hazardous Substance on, under, in, from or about any property currently or
formerly owned or operated by Seller, or otherwise related to the operations of
the Business, that have resulted or would reasonably be expected to result in
any Environmental Claim against the Seller, the Purchaser or the Business;
(iv) the Seller has not entered into or agreed to or is subject to any consent
decree, order or settlement or other agreement in any judicial, administrative,
arbitral or other similar forum relating to its compliance with or Liability
under any Environmental Law; (v) the Seller has not assumed or retained by
contract or otherwise any Liabilities of any kind, fixed or contingent, known or
unknown, under any applicable Environmental Law (including, but not limited to,
any Liability from the disposition of any of its real property); (vi) the Seller
has not exposed any employee or other person to any Hazardous Substance which
has subjected or would reasonably be expected to subject the Seller to an
Environmental Claim; (vii) to the Seller’s knowledge, no underground storage
tanks, asbestos-containing material or polychlorinated biphenyls have ever been
located on any properties currently or formerly owned, leased or operated by the
Seller; (viii) the Seller has delivered to the Purchaser copies of all
environmental assessments, audits, studies and other environmental reports in
its possession or reasonably available to it relating to any currently or
formerly owned, leased or operated properties relating to the Business or the
Acquired Assets; and (ix) the Seller is not required to make any material
capital or other expenditure to achieve compliance in all material respects with
any Environmental Law nor to the Seller’s knowledge is there any reasonable
basis on which any Governmental Entity could take action that would require such
capital or other expenditure. The representations made by the Seller in this
Section 2.12 are the sole and exclusive representations and warranties made in
this Agreement by the Seller regarding Environmental Laws, Environmental Claims,
Environmental Permits or any other Environmental matters.

 

2.13 Inventory; Accounts Receivable. (a) Except as adjusted after the date
hereof for operations and transactions through the Initial Closing Date in the
Ordinary Course, the Inventory of the Business included as an Acquired Asset is
of a quality usable or saleable in the Ordinary Course at the Seller’s current
carrying values on its Books and Records (net of any reserves) and is free and
clear of any Claims other than Permitted Claims.

 

(b) All Accounts Receivable listed in Section 2.13 of the Disclosure Schedule
arise from bona-fide transactions with customers. Section 2.13 of the Disclosure
Schedule sets

 

20



--------------------------------------------------------------------------------

forth for all such Accounts Receivable the identities of the payors thereof and
all relevant information regarding aging of such Accounts Receivable.

 

2.14 Brokers’ Fees. Except with respect to Houlihan Lokey Howard & Zukin,
Interconnect is not obligated to pay any fees or commissions to any broker,
finder or agent with respect to the transactions contemplated under this
Agreement.

 

2.15 Disclaimer of Other Representations and Warranties. EXCEPT AS EXPRESSLY SET
FORTH IN THIS ARTICLE 2, NEITHER THE SELLER NOR INTERCONNECT MAKES ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT
TO THE BUSINESS, THE ACQUIRED ASSETS, THE ASSUMED LIABILITIES, THE SELLER GROUP,
OR ANY OF ITS OTHER ASSETS, LIABILITIES OR OPERATIONS, INCLUDING WITH RESPECT TO
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, AND ANY SUCH OTHER
REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.

 

2.16 Interested Party Transactions. No officer, director, employee or Affiliate
of the Seller has any interest in any Acquired Assets, and no such person is a
party to any Contract or has any business relationship with the Seller
pertaining to the Acquired Assets or the Business, except as an officer,
director or employee of the Seller.

 

2.17 Authorizations. Section 2.17 of the Disclosure Schedule lists each material
consent, license, permit, approval, grant or other authorization issued to the
Seller by a Governmental Entity that governs or regulates the Seller in respect
of the Business or any Business Products (i) pursuant to which the Seller
currently operates or holds any interest in any of the Acquired Assets or
(ii) which is required for the operation of the Business (including the design,
development, manufacture, sale, promotion, export, import, distribution or
provision of the Business Products) or the holding of any such interest
(collectively, the “Authorizations”). Such Authorizations constitute all of the
material Authorizations required to permit the Seller to operate or conduct the
Business as currently conducted or to hold any interest in the Acquired Assets.
The Seller has complied in all material respects with the terms and conditions
of the Authorizations included in the Acquired Assets, and the same will not be
subject to suspension, modification, revocation or non-renewal as a result of
the execution and delivery of this Agreement, any Transaction Agreement, or the
consummation of the transactions contemplated hereby or thereby.

 

2.18 Seller’s Compliance with Laws. The Seller is not in violation of, and has
not received any notices of violation with respect to any Applicable Law in
respect of the Business or the use of the Acquired Assets in connection with the
Business, except as would not reasonably be expected to have a Material Adverse
Effect with respect to the Business. In particular, in respect of the Business,
the Seller is in compliance in all material respects with all export controls
and regulations. In respect of the Business, the Seller has not received any
communication during the past three years from any Governmental Entity that
alleges that it is or was not in compliance with any Applicable Law.

 

21



--------------------------------------------------------------------------------

2.19 Warranties and Indemnities. There are no material warranty or indemnity
claims pending or, to the Seller’s knowledge, threatened against Seller arising
from the Business. Section 2.19 of the Disclosure Schedule sets forth:

 

(a) a list of all forms of written warranties, guarantees and written warranty
policies of the Seller covering the Business Products which currently are in
effect or applicable to Business Products previously sold (the “Warranty
Obligations”), and the duration of each such Warranty Obligation; and

 

(b) each material dispute that is pending or, to the knowledge of Seller,
threatened under the Warranty Obligations.

 

True and correct copies of the Warranty Obligations have been delivered to
Purchaser prior to the execution of this Agreement. There have not been any
material deviations from the Warranty Obligations, and salespersons, employees
and agents of the Seller in respect of the Business are not authorized to
undertake warranty, guarantee and or similar obligations to any customer or
other person in excess of such Warranty Obligations. During the twelve
(12) month period ending December 31, 2005, the Seller Group has not incurred
expenses (including labor costs) in excess of $130,000 to satisfy Warranty
Obligations or to address product returns, replacements, repairs or recalls.
Since January 1, 2005, there has not been, occurred or arisen in respect of the
Business any material design failures, design defects, general product failures
or product recalls.

 

2.20 Insurance. Section 2.20 of the Disclosure Schedule sets forth a complete
and correct list of all insurance policies currently in force insuring against
casualty to assets comprising the Acquired Assets (the “Insurance Policies”).
Section 2.20 of the Disclosure Schedule also sets forth for each such Insurance
Policy the type of coverage, the name of the insureds, the insurer, the
expiration date, the period to which it relates, the deductibles and loss
retention amounts and the amounts of coverage. There is no material claim
pending under any such policies as to which coverage has been questioned,
denied, disputed or paid subject to any reservation of rights by the
underwriters thereof. The Seller has no knowledge of any threatened termination
of any of such policies.

 

2.21 Customers and Suppliers. Section 2.21 of the Disclosure Schedule sets forth
a list (by name) of all the customers that generated sales with respect to the
Business in excess of Seventy-Five Thousand Dollars ($75,000) during the twelve
(12) month period ended September 30, 2005, and the ten (10) largest suppliers
providing goods and services to, Seller in connection with the Business, for the
twelve (12) month period ended September 30, 2005, together with the approximate
dollar amounts of the goods or services provided to or by such persons during
each such period. To the Seller’s knowledge, each of the Seller’s relationships
with the customers and suppliers set forth in Section 2.21 of the Disclosure
Schedule is on satisfactory terms, and, except as set forth in Section 2.21 of
the Disclosure Schedule, no customer set forth in Section 2.21 of the Disclosure
Schedule that generated sales in excess of Seventy-Five Thousand Dollars
($75,000) during the twelve (12) month period ended September 30, 2005 and no
supplier set forth in Section 2.21 of the Disclosure Schedule has provided
Seller with any notice of its intent to reduce the Seller Group’s market share
of its business in the future or to discontinue doing business with the Seller
in respect of the Business.

 

22



--------------------------------------------------------------------------------

There have been no billing disputes between Seller and any such customer or
supplier set forth in Section 2.21 of Disclosure Schedule in respect of the
Business involving an amount greater than Fifty Thousand Dollars ($50,000)
during the twelve (12) months prior to the date of this Agreement.

 

2.22 Shared Assets and Services.

 

(a) The categories of assets and services set forth in Section 2.22(a) of the
Disclosure Schedule cover all (i) assets (tangible and intangible, whether
Acquired Assets or otherwise), Contracts, properties, and rights of Seller used
or held for use in the Business that are used by both the Business and other
businesses or operations of the Seller or its Affiliates and (ii) services
(A) provided by Seller or its Affiliates to the Business or (B) provided by
third parties to the Business that are also used in or held for use in other
businesses or operations of the Seller or its Affiliates.

 

(b) Except as set forth in Section 2.22(b) of the Disclosure Schedule, the
Acquired Assets, the Shared Contracts and the services provided under the
Transition Services Agreement constitute all of the assets (tangible and
intangible), Contracts, properties, services and rights of any nature
whatsoever, necessary for the conduct of the Business as currently conducted.

 

2.23 Bribes. None of Seller or any of its respective officers, directors or
employees have made, with respect to the Seller’s conduct of the Business
(a) any illegal bribes or kickbacks, illegal political contributions, payments
from corporate funds not recorded on the books and records of the Seller,
(b) payments from corporate funds to governmental officials, in their individual
capacities, for the purpose of affecting their action or the action of the
government they represent, to obtain favorable treatment in securing business or
licenses or to obtain special concessions, or (c) illegal payments from
corporate funds to obtain or retain business.

 

2.24 Representations Complete. None of the representations or warranties made by
Seller (taken together with the Disclosure Schedule) in this Agreement or any
Transaction Agreement, and none of the statements of Seller regarding Seller
made in any schedule or certificate required to be furnished by Seller pursuant
to this Agreement or any Transaction Agreement contains or will contain any
untrue statement of a material fact, or omit to state any material fact
necessary in order to make the statements contained herein or therein (to the
extent such statements are of, by or regarding the Seller) not misleading.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE SELLER WITH

RESPECT TO ITSELF

 

The Seller represents and warrants to the Purchaser that the statements
contained in this Article 3 are true and complete as of the date of this
Agreement.

 

3.1 Corporate Organization. The Seller is a corporation duly organized, validly
existing and in good standing under the laws of the Commonwealth of Pennsylvania
and has full corporate power and authority to carry on its business as now
conducted.

 

23



--------------------------------------------------------------------------------

3.2 Authorization. The Seller has, or before the Initial Closing will have, all
corporate power and authority it requires to execute, deliver and perform its
obligations under the Transaction Agreements to which it is a party. The Seller
has duly and validly executed and delivered this Agreement and, on or before the
Initial Closing, will have duly and validly executed and delivered the other
Transaction Agreements to which it is a party. Assuming the due authorization,
execution and delivery of the Transaction Agreements by the Purchaser, this
Agreement is, and at the Initial Closing each other Transaction Agreement will
be, a valid and binding obligation of the Seller, enforceable against the Seller
in accordance with their respective terms, subject to (a) laws of general
application relating to bankruptcy, insolvency and the relief of debtors, and
(b) rules of law governing specific performance, injunctive relief and other
equitable remedies.

 

3.3 No Conflict. The execution, delivery and performance by the Seller of the
Transaction Agreements to which it is party and the consummation by the Seller
of the transactions contemplated under this Agreement do not (a) conflict with
or violate any provision of the Seller’s articles of incorporation or bylaws,
each as amended to date, (b) require the Seller to make any filing with, or
obtain any permit, authorization, consent or approval of, any Governmental
Entity, (c) result in a breach or default under, create in any person the right
to accelerate, terminate, modify or cancel, or require any notice, consent or
waiver under any agreement or instrument to which the Seller is a party that is
currently listed as an exhibit to the Seller’s most recent Form 10-K filed with
the Securities and Exchange Commission (the “SEC”) or as an exhibit to any other
report filed with the SEC pursuant to Sections 13 or 15(d) of the Securities
Exchange Act of 1934, as amended, after the filing of such Form 10-K, or
(d) violate any law, order, writ, or injunction applicable to the Seller or any
of its assets, except in the case of clauses (b)-(d), as would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

3.4 Litigation. There is no Legal Proceeding pending or, to the Seller’s
knowledge, threatened, against the Seller that questions or challenges the
validity of this Agreement or the ability of the Seller to consummate any of the
transactions contemplated under this Agreement.

 

3.5 Brokers’ Fees. Except with respect to Houlihan Lokey Howard & Zukin, the
Seller is not obligated to pay any fees or commissions to any broker, finder or
agent with respect to the transactions contemplated under this Agreement.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser represents and warrants to the Seller Group that the statements
contained in this Article 4 are true and complete as of the date of this
Agreement.

 

4.1 Organization and Good Standing. The Purchaser is a Business Entity duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full corporate power and authority to carry on its business as
now conducted.

 

4.2 Authorization of Transaction. The Purchaser has, or before the Initial
Closing will have, all corporate power and corporate authority it requires to
execute, deliver and perform

 

24



--------------------------------------------------------------------------------

its obligations under the Transaction Agreements to which it is a party. The
Purchaser has duly and validly executed and delivered this Agreement and, on or
before the Initial Closing, the Purchaser will have duly and validly executed
and delivered the other Transaction Agreements to which it is a party. Assuming
the due authorization, execution and delivery of the Transaction Agreements by
the Seller Group, this Agreement is, and at the Initial Closing each other
Transaction Agreement will be, a valid and binding obligation of the Purchaser,
as applicable, enforceable against the Purchaser in accordance with their
respective terms, subject to (a) laws of general application relating to
bankruptcy, insolvency and the relief of debtors, and (b) rules of law governing
specific performance, injunctive relief and other equitable remedies.

 

4.3 No Conflict. The execution, delivery and performance by the Purchaser of the
Transaction Agreements to which it is a party and the consummation by the
Purchaser of the transactions contemplated under this Agreement do not
(a) conflict with or violate any provision of the Purchaser’s articles of
incorporation, bylaws or other constituent documents, each as amended to date,
(b) require the Purchaser to make any filing with, or obtain any permit,
authorization, consent or approval of, any Governmental Entity, (c) result in a
breach or default under, create in any person the right to accelerate,
terminate, modify or cancel, or require any notice, consent or waiver under any
material agreement or instrument to which the Purchaser is a party, in any case
with or without notice or lapse of time or both, or (d) violate any law, order,
writ, injunction, or decree applicable to the Purchaser, except in the case of
clauses (b)-(d), as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

4.4 Litigation. There is no Legal Proceeding pending or, to the Purchaser’s
knowledge, threatened, against the Purchaser that questions or challenges the
validity of this Agreement or the ability of the Purchaser to consummate any of
the transactions contemplated under this Agreement.

 

4.5 Brokers’ Fees. The Purchaser is not obligated to pay any fees or commissions
to any broker, finder or agent with respect to the transactions contemplated
under this Agreement.

 

4.6 Adequacy of Funds. The Purchaser has adequate financial resources to satisfy
its monetary and other obligations under this Agreement, including the
obligation to pay the Purchase Price at the Initial Closing.

 

4.7 Limited Representations. Except as expressly provided in this Agreement and
the Transaction Agreements, neither the Seller, Interconnect nor any of their
Affiliates makes any express or implied representation or warranty with respect
to the Business, the Acquired Assets or the Seller Group or otherwise or with
respect to any other written or oral information provided by the Seller,
Interconnect or their Affiliates or Representatives, including as to
merchantability or fitness for any particular purpose. Except as expressly set
forth in this Agreement and the Transaction Agreements, the Purchaser has not
relied upon any representations or other information made or supplied by or on
behalf of the Seller, Interconnect or by any of their Affiliates or
Representatives, including any information made available in certain “data
rooms,” information provided by management of the Business, information in the
Management Presentation dated November 2005 or in any other materials provided
by the Seller, Interconnect or by any of their Affiliates or Representatives or
in discussions with any of the foregoing.

 

25



--------------------------------------------------------------------------------

ARTICLE 5

CERTAIN COVENANTS

 

5.1 Covenants of the Seller Group.

 

(a) Conduct of Business. Except as otherwise required or contemplated by this
Agreement, during the period from the date of this Agreement to the Initial
Closing Date, each member of the Seller Group shall (and Seller shall cause K&S
Suzhou to) conduct the Business in the Ordinary Course and shall (and Seller
shall cause K&S Suzhou to) use Best Efforts to preserve intact the Acquired
Assets (normal wear and tear, and damage by fire, casualty or condemnation
excepted), and shall use Best Efforts to preserve intact its current
relationships with the customers, suppliers, distributors, employees and other
persons with which the Business has significant business relationships. Without
limiting the generality of the foregoing and except as required or contemplated
by this Agreement or any other Transaction Agreement, before the Initial Closing
Date, the Seller Group shall not (and Seller shall cause K&S Suzhou not to) take
any of the following actions in relation to the Business, without the written
consent of the Purchaser; provided that, (x) prior to the Initial Termination
Date, such consent may not be unreasonably withheld, conditioned or delayed and
(y) after the Initial Termination Date, such consent may be withheld,
conditioned or delayed by Purchaser in its sole discretion.

 

(i) other than in the Ordinary Course or in connection with the performance or
consummation of the transactions contemplated under this Agreement, voluntarily
incur any Liability that would be an Assumed Liability;

 

(ii) lease, license, sell, transfer, encumber or permit to be encumbered any
Acquired Asset or other property associated with the Business, except for
(A) licenses granted and products sold or otherwise disposed of in the Ordinary
Course, and (B) cash applied in payment of Liabilities in the Ordinary Course;

 

(iii) waive or release any material right or claim that would otherwise be an
Acquired Asset, except in the Ordinary Course;

 

(iv) enter into any Contract that relates to the Business, other than
(A) purchase and sale orders and other agreements with customers, vendors and
suppliers entered into in the Ordinary Course and (B) any Contract that the
Purchaser approves of in writing;

 

(v) amend or voluntarily terminate any of the Contracts included in the Acquired
Assets, including the Included Material Contracts and Leases for real property,
other than in the Ordinary Course;

 

(vi) dismiss any Contemplated Transferred Employee (other than for cause) or
change the remuneration or terms of employment of any Contemplated Transferred
Employee or create or increase the scope of any Seller employee benefit plan
with respect to any Contemplated Transferred Employee other than (A) as required
by law or (B) as required by the existing terms of any Seller employee benefit
plan (provided that such change is generally applicable to all employees of the
Seller Group);

 

26



--------------------------------------------------------------------------------

(vii) employ, other than in the Ordinary Course, any additional employees in the
Business other than the Active Employees;

 

(viii) take any action that would reasonably be expected to cause a Material
Adverse Change;

 

(ix) enter into any agreement or amend any agreement with any Governmental
Agency (except vendor and customer agreements entered into in the Ordinary
Course and except with respect to Taxes of the Seller that would have no adverse
impact on the Purchaser or its Affiliates);

 

(x) commence or settle any litigation, action or proceeding or, in connection
therewith, admit Liability for or agree to pay any Losses in connection
therewith (except in a circumstance that would have no adverse impact on
Purchaser or its Affiliates);

 

(xi) establish, or increase the amount payable to any Contemplated Transferred
Employee under, any bonus, insurance, severance, deferred compensation, pension,
retirement, profit sharing, stock option (including the granting of stock
options, stock appreciation rights, performance awards or restricted stock
awards), stock purchase or other employee benefit plan covering Contemplated
Transferred Employees or otherwise increase the compensation payable or to
become payable to any Contemplated Transferred Employee other than (A) as
required by law or (B) as required by the existing terms of any Seller employee
benefit plan (provided that such change is generally applicable to all employees
of the Seller Group);

 

(xii) enter into any employment agreement, adopt or enter into any collective
bargaining agreement covering any Contemplated Transferred Employees or, grant
or amend any existing Employee Contract to provide severance or termination pay,
or provide such pay, to any Contemplated Transferred Employees, except payments
required to be made pursuant to agreements, plans and policies outstanding on
the date hereof and as disclosed in the Disclosure Schedule, or adopt any new
severance, termination, indemnification or other agreement with respect to any
Contemplated Transferred Employee, the benefits of which are contingent upon the
occurrence of a transaction, including the transactions contemplated hereby or
by the Transaction Agreements;

 

(xiii) enter into any material strategic alliance or joint marketing Contract;
or

 

(xiv) agree to do any of the things described in the preceding clauses
(i) through (xi) of this Section 5.1(a), or any other action that (A) would
cause any of the representations and warranties set forth in Article 2 or
Article 3 to be breached or become untrue, (B) would reasonably be expected to
cause a Material Adverse Effect or (C) would reasonably be expected to prevent
the Seller from performing or cause the Seller not to perform its covenants or
obligations hereunder or under any Transaction Agreement.

 

27



--------------------------------------------------------------------------------

(b) Access To Information.

 

(i) Until the Initial Closing, the Seller shall allow the Purchaser and its
Representatives, at the Purchaser’s sole expense, access upon reasonable notice
and during normal working hours to (i) such materials and information about the
Business as the Purchaser may reasonably request, and (ii) specified members of
management of the Business as the parties may reasonably agree. Notwithstanding
the foregoing clause (ii), the Purchaser expressly acknowledges and agrees that
except and then only to the extent expressly provided in Section 5.8 it shall
not, and shall cause its Affiliates and Representatives to not, contact or
otherwise communicate with, either orally or in writing, any employee, officer,
director, customer or supplier of the Business without the prior written consent
of the Seller. Until the Initial Closing, the Seller shall cause its and
Interconnect’s and K&S Suzhou’s accountants, at the Purchaser’s sole expense, to
cooperate with the reasonable requests of the Purchaser and its Representatives
in making available the financial information and Tax information of the
Business.

 

(ii) From and after the Initial Closing Date, in connection with any reasonable
business purpose with respect to the Acquired Assets or the Assumed Liabilities,
upon reasonable prior notice, and except as reasonably necessary to ensure
compliance with any applicable laws, privileges (including the attorney-client
privilege) and contractual confidentiality obligations, the Seller Group shall,
and shall cause its respective Representatives to, (A) afford the
Representatives of the Purchaser reasonable access, during normal business
hours, to the books and records (to the extent not included in the Books and
Records) of the Seller and its Affiliates in respect of the Acquired Assets and
the Assumed Liabilities, (B) furnish to the Representatives of the Purchaser
such additional financial and other information regarding the Business, the
Acquired Assets and the Assumed Liabilities as the Purchaser or its
Representatives may from time to time reasonably request and (C) make reasonably
available to the Representatives of the Purchaser the employees of the Seller
and its Affiliates whose assistance, expertise, testimony, notes and
recollections or presence is reasonably necessary to assist the Purchaser in
connection with its inquiries for any of the purposes referred to above,
including the presence of such persons as witnesses in hearings or trials for
such purposes. Such investigation shall not unreasonably interfere with the
business or operations of the Seller or any of its Affiliates, and the auditors
and accountants of the Seller or its Affiliates shall not be obligated to make
any work papers available to any person unless and until such person has signed
a customary agreement relating to such access to work papers in form and
substance reasonably acceptable to such auditors or accountants.

 

(iii) From and after the Initial Closing Date, in connection with any reasonable
business purpose, including the preparation of Tax Returns and the determination
of any matter relating to the rights or obligations of the Seller Group under
any of the Transaction Agreements, upon reasonable prior notice, and except as
reasonably necessary to ensure compliance with any applicable laws, privileges
(including the attorney-client privilege) and contractual confidentiality
obligations, the Purchaser shall, and shall cause its Affiliates and its
Representatives to, (i) afford the Representatives of the Seller Group and their
Affiliates reasonable access, during normal

 

28



--------------------------------------------------------------------------------

business hours, to the Books and Records, (ii) furnish to the Representatives of
the Seller Group and their Affiliates such additional financial and other
information regarding the Business, the Acquired Assets and the Assumed
Liabilities as the Seller Group or their Representatives may from time to time
reasonably request and (iii) make available to the Representatives of the Seller
Group and their Affiliates the employees of the Purchaser and its Affiliates in
respect of the Business, the Acquired Assets and the Assumed Liabilities whose
assistance, expertise, testimony, notes and recollections or presence is
necessary to assist the Seller Group in connection with their inquiries for any
of the purposes referred to above, including the presence of such persons as
witnesses in hearings or trials for such purposes. Such investigation shall not
unreasonably interfere with the business or operations of the Purchaser or any
of its Affiliates, and the auditors and accountants of the Purchaser or its
Affiliates shall not be obligated to make any work papers available to any
person unless and until such person has signed a customary agreement relating to
such access to work papers in form and substance reasonably acceptable to such
auditors or accountants.

 

(iv) Notwithstanding anything in this Agreement to the contrary, the Seller
Group shall not be required, before the Initial Closing, to disclose, or cause
to be disclosed, to the Purchaser or its Affiliates or Representatives (or
provide access to any offices, properties, books or records of the Seller Group
or any of their Affiliates that could result in the disclosure to such persons
or others) any information relating to employee data and records, any
information with respect to Tax Returns as provided in Article 9 or any other
information to the extent disclosure of such information is not permitted by law
or any agreement to which any member of the Seller Group is a party, nor shall
the Seller Group be required to permit or cause others to permit the Purchaser
or its Affiliates or Representatives to have access to or to copy or remove from
the offices or properties of the Seller Group or any of their Affiliates any
documents, drawings or other materials that might reveal any such confidential
information.

 

5.2 Mutual Covenants.

 

(a) Confidentiality.

 

(i) No party hereto shall issue any press release or make any other public
announcement or disclosure relating to this Agreement or the transactions
contemplated hereby without the prior written approval of the other party,
except that each of the Seller and the Purchaser reserves the right, without the
other party’s prior consent, to make any disclosure it believes in good faith is
required by applicable securities laws or securities listing standards (in which
case the disclosing party agrees to use reasonable efforts to advise the other
party before making the disclosure).

 

(ii) Each party shall continue to abide by that certain confidentiality letter
agreement dated as of September 29, 2005 (the “Nondisclosure Agreement”), by and
between the Seller and Investcorp International Inc., the terms of which are
incorporated by reference in this Agreement, and which terms shall survive until
the Initial Closing, at which time the Nondisclosure Agreement shall terminate;
provided, however, that the Purchaser’s obligations shall terminate only in
respect of that portion of

 

29



--------------------------------------------------------------------------------

the Evaluation Material (as such term is defined in the Nondisclosure Agreement)
exclusively relating to the Business that is the subject of the transactions
contemplated under this Agreement; and provided, further, that if this Agreement
is, for any reason, terminated before the Initial Closing, the Nondisclosure
Agreement shall continue in full force and effect. Except as contemplated by
subsection (i), the existence of this Agreement and the terms hereof shall be
deemed “Evaluation Material” for purposes of the Nondisclosure Agreement.

 

(iii) For the avoidance of doubt, nothing in this Section 5.2(a) shall prohibit
the Purchaser from disclosing information relating to this Agreement to any of
its Representatives, provided that such persons are subject to nondisclosure
obligations in favor of the Purchaser that are no less favorable to the Seller
than the Nondisclosure Agreement, and which the Purchaser shall enforce to the
fullest extent.

 

(b) Regulatory Filings; Consents. Subject to the terms and conditions of this
Agreement, the parties shall use their respective Best Efforts to (i) make all
necessary and appropriate filings with all applicable Governmental Entities and
obtain all required approvals and clearances with respect thereto, (ii) obtain
all consents, waivers, approvals, authorizations and orders required of all
other persons in connection with the authorization, execution and delivery of
this Agreement and the consummation of the transactions contemplated under this
Agreement, and (iii) take, or cause to be taken, all appropriate action, and do,
or cause to be done, all things necessary, proper or advisable to consummate and
make effective the transactions contemplated under this Agreement as promptly as
practicable.

 

(c) Satisfaction of Conditions Precedent. Each party shall use its respective
Best Efforts to satisfy or cause to be satisfied all the conditions precedent
that are set forth in Article 6, and the parties shall use their respective Best
Efforts to cause the transactions contemplated under this Agreement to be
consummated. In connection with the foregoing, the Seller Group and the
Purchaser agree to negotiate in good faith between the date hereof and the
Initial Closing with respect to the definitive terms and provisions of the
Transaction Agreements.

 

(d) Further Assurances. Before and after the Initial Closing and the China
Closing, as applicable, each party shall cooperate fully with the other parties,
shall execute such further instruments, documents and agreements and shall give
such further written assurances, as may be reasonably requested by any other
party to evidence the transactions contemplated under this Agreement and to
carry into effect the intents and purposes of this Agreement.

 

(e) Third Party Consents. Notwithstanding any other provision of this Agreement,
this Agreement does not effect an assignment of any Contract, instrument or
other right otherwise included in the Acquired Assets, which prohibits any
assignment otherwise contemplated by this Agreement and for which the Seller has
not obtained a required consent to assignment or given a required notice as of
the Initial Closing. As to any of those agreements so designated in writing by
the Purchaser and listed on Schedule 5.2(e) of this Agreement, the Seller shall
use its Best Efforts to obtain any required consent(s) promptly after the
Initial Closing. If (i) any such required consent is not obtained with respect
to any such Assumed Contract and (ii) notwithstanding the provisions of
Section 6.2(g), the Purchaser shall elect to consummate the Initial Closing, the
Seller and the Purchaser shall cooperate in an arrangement

 

30



--------------------------------------------------------------------------------

reasonably satisfactory to the Purchaser and the Seller under which the
Purchaser would obtain, to the extent practicable, the claims, rights and
benefits arising under such Assumed Contract and assume the corresponding
obligations thereunder in accordance with this Agreement, including
subcontracting, sub-licensing or sub-leasing to the Purchaser, or under which
the Seller would enforce for the benefit and at the expense of the Purchaser,
with the Purchaser assuming the Seller’s obligations, any and all claims, rights
and benefits of the Seller against a third party thereto. The Seller will
promptly pay to the Purchaser when received all moneys received by the Seller
under any Assumed Contract or any claim, right or benefit arising thereunder not
transferred to the Purchaser pursuant to this Section 5.2.

 

5.3 Preservation of Books and Records.

 

(a) The Purchaser shall preserve and keep, or cause to be preserved and kept,
all Books and Records in respect of the Business for the longer of (i) any
applicable statute of limitations, (ii) any specified period of time required
under any Included Material Contract to keep or preserve such Included Material
Contract and the books and records relating thereto and (iii) a period of ten
years from the Initial Closing Date. After such ten year or longer period,
before the Purchaser or any Affiliate shall dispose of any of such Books and
Records, the Purchaser shall give not less than 90 days’ prior written notice of
such intention to dispose to the Seller, and the Seller shall be given the
opportunity, at its cost and expense, to remove and retain all or any part of
such Books and Records as it may elect.

 

(b) The Seller shall preserve and keep, or cause to be preserved and kept, all
books and records in respect of the Business (which are not included in the
Acquired Assets) for the longer of (i) any applicable statute of limitations,
(ii) any specified period of time required under any Included Material Contract
to keep or preserve such Included Material Contract and the books and records
relating thereto and (iii) a period of ten years from the Initial Closing Date.
After such ten year or longer period, before the Seller or any Affiliate shall
dispose of any of such books and records, the Seller shall give not less than 90
days’ prior written notice of such intention to dispose to the Purchaser, and
the Purchaser shall be given the opportunity, at its cost and expense, to remove
and retain all or any part of such books and records as it may elect.

 

5.4 Federal Tax Identification Numbers. Each of the Purchaser and the Seller
shall furnish to the other at the Initial Closing their respective federal tax
identification numbers and such other numbers or certificates reasonably
requested by the other to file any Tax Return.

 

5.5 Release of Assumed Liabilities. The Purchaser shall cooperate with the
reasonable requests of the Seller Group after the Initial Closing to the extent
the Seller Group and its Affiliates seek to be relieved of any of the Assumed
Liabilities that are not released or otherwise discharged before the Initial
Closing.

 

5.6 Notification of Certain Matters. Each party shall give notice to the other
promptly after becoming aware of (i) the occurrence or non-occurrence of any
event whose occurrence or non-occurrence would be likely to cause any condition
set forth in Article 6 to be unsatisfied at the Initial Closing Date and
(ii) any material failure of any party to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder;
provided, however, that the delivery of any notice pursuant to this Section 5.6
shall not limit or otherwise

 

31



--------------------------------------------------------------------------------

affect the remedies available hereunder to the party receiving such notice. On
or before the Initial Closing Date, the Seller shall provide in writing to the
Purchaser (i) an updated Section 2.9(a) of the Disclosure Schedule that includes
any and all Contracts entered into by the Seller Group between the date hereof
and the Initial Closing Date in compliance with the terms of Section 5.1(a)(iv)
that relate exclusively to the Business and (ii) an updated Section 5.10 of the
Disclosure Schedule that includes any and all Shared Contracts entered into by
the Seller Group between the date hereof and the Initial Closing Date in
compliance with the terms of Section 5.1(a)(iv).

 

5.7 Covenants Associated with Transfer of Chinese Assets. Each of the Seller and
the Purchaser shall cause their respective Affiliates organized under the laws
of China to effect the transactions contemplated by the China Agreement (which,
in the case of the Seller, shall be K&S Suzhou, and in the case of the
Purchaser, shall be a newly organized Affiliate) to take all necessary actions
to obtain all requisite approvals and registrations of the Government Entities
in China for the consummation of the transactions contemplated by the China
Agreement. The Seller shall cause K&S Suzhou to enter into the China Agreement,
and the Purchaser shall cause such Affiliate organized under the laws of China
to enter into the China Agreement.

 

5.8 No Solicitation. Until the earlier of the Initial Closing Date and the date
this Agreement is terminated pursuant to Article 7 hereof, the Seller Group will
not nor will the Seller Group permit any of the officers, directors, managers,
shareholders, members, agents, representatives or Affiliates of any member of
the Seller Group (any of the foregoing, a “Sellers Representative”) to directly
or indirectly, take any of the following actions:

 

(a) solicit, initiate, entertain, or encourage any proposals or offers from, or
conduct discussions with, provide information to or engage in negotiations with,
any person other than Purchaser or its Representatives relating to any possible
acquisition of the Business or any portion thereof (but excluding any such
acquisition to the extent relating exclusively to the wafer test business of the
Seller) (the foregoing, a “Competing Transaction”);

 

(b) provide information with respect to the Business or the Business Products to
any Person known by the Seller to be considering a Competing Transaction, other
than Purchaser and its designees, relating to, or otherwise cooperate with,
facilitate or encourage any effort or attempt by any person with regard to, any
Competing Transaction;

 

(c) enter into an agreement with person, other than Purchaser and its designees,
providing for any Competing Transaction; or

 

(d) make or authorize any statement, recommendation or solicitation in support
of any Competing Transaction.

 

The taking of any action described in clauses (a) through (d) above by any
member of the Seller’s Group or Sellers Representative shall be deemed a
material breach by the Seller Group of this Agreement. The Seller Group shall
immediately cease and cause to be terminated or cause each member of the Seller
Group or Sellers Representative to cease and cause to be terminated any such
contacts or negotiations with third parties relating to any Competing
Transaction.

 

32



--------------------------------------------------------------------------------

5.9 Key Customers. The Purchaser shall have the right to contact and/or meet
with those customers of the Business identified on Section 5.9 of the Disclosure
Schedule for the sole purpose of introducing the Purchaser to such customers and
determining, if possible, such customers’ intentions with respect to future
business with the Purchaser; provided that all communications with such
customers shall be directed only to the persons identified on Section 5.9 of the
Disclosure Schedule (or to such other persons as such persons may direct), and
the Purchaser shall have no right to contact any such person without the
participation of a representative of the Seller; and further provided that all
such meetings and contacts shall take place on or before February 7, 2006 (such
date, subject to extensions mutually agreed to by the Purchaser and Seller, the
“Initial Termination Date”). The Purchaser shall have no right to meet or
contact any customer of the Business after the Initial Termination Date without
the Seller’s prior written consent. On or before the Initial Termination Date,
the Purchaser shall have the right in its sole absolute discretion to terminate
this Agreement upon notice to the Seller pursuant to Section 7.1(e) if, as a
result of such meetings and contacts, the Purchaser is not satisfied in its sole
discretion with respect to such customers’ intentions regarding future business
with the Purchaser, provided that this right of termination must be exercised,
if at all, on or before the Initial Termination Date, and otherwise the
Purchaser shall waive all rights of termination pursuant to this Section 5.9.
The Seller shall cooperate with the Purchaser’s contacts and meetings with
customers pursuant to this Section 5.9.

 

5.10 Certain Covenants Related to Shared Contracts. The Seller and the Purchaser
acknowledge that the contracts and arrangements that are listed or described on
Section 5.10 of the Disclosure Schedule shall not be included in the Acquired
Assets and shall not be assigned by the Seller to the Purchaser (such contracts
and arrangements are referred to herein as the “Shared Contracts”). At the
Purchaser’s request, with respect to any Shared Contract, the Seller shall
cooperate with the Purchaser in any reasonable manner in connection with the
Purchaser’s efforts to obtain the agreement of the other party or parties to any
Shared Contract to enter into a separate agreement with the Purchaser with
respect to the matters covered by such Shared Contract as they relate to the
Business; provided, however, that such cooperation shall not include any
requirement of the Seller to expend money or offer or grant any accommodation
(financial or otherwise) to any third party. With respect to any Shared Contract
with respect to which the Seller and the Purchaser are unable to obtain a
separate agreement between the Purchaser and the other party or parties, the
Purchaser shall have the right to require that the Seller perform any such
Shared Contract to the extent it relates to the Business, as agent for and for
the account of the Purchaser, for the remaining term of such contract; provided
that the Purchaser shall reimburse the Seller for any and all costs, expenses,
Losses and Liabilities incurred by the Seller in connection with taking such
action. Without limiting the foregoing, with respect to any Shared Contract that
involves the sale of Business Products to a customer of the Business, until the
earlier of (x) such time as the Seller ceases to operate the Business on behalf
of the Purchaser in China pursuant to the Transition Services Agreement and/or
the China Agreement and (y) such time as the Purchaser is able to obtain a
separate agreement between the Purchaser and the customer, the Seller shall
continue to supply Business Products to the applicable customer in response to
purchase orders received from the customer under the Shared Contract, as agent
for and for the account of the Purchaser, and the Purchaser shall reimburse the
Seller for any and all costs, expenses and Losses incurred by the Seller in
connection with the provision of Business Products by the Seller in response to
such purchase orders.

 

33



--------------------------------------------------------------------------------

5.11 Maintenance of Insurance Policies.

 

(a) On and after the date hereof (including after the Initial Closing Date), the
Seller shall not unreasonably take or fail to take any action if such action or
inaction, as the case may be, would adversely affect the applicability of any
insurance in effect on the date hereof that covers all or any part of the
Acquired Assets or the Business. Notwithstanding the foregoing, the Seller shall
not have any obligation to make any monetary payment to maintain the
effectiveness of any such insurance policy after the Initial Closing Date.

 

(b) The Seller shall take or cause to be taken all reasonable actions within its
power to cause the Purchaser to be the direct or indirect beneficiary of, or
otherwise gain the benefit of, any occurrence-based insurance policies
applicable to the Acquired Assets or the Business (“Occurrence Insurance
Policies”), including that the Seller shall, to the extent permissible by
Applicable Law and the terms of such Insurance Policies, take all reasonable
actions (but without any additional costs and expenses) necessary to (i) assign
to the Purchaser the Seller’s rights to recovery under the Insurance Policies
with respect to any claims asserted against the Purchaser in connection with
occurrences arising prior to the Initial Closing Date, subject to the provisions
of this Section 5.11, and (ii) with respect to any such Occurrence Insurance
Policy that is not assignable to the Purchaser as provided herein, (A) retain
and maintain, including after the Initial Closing Date, such Insurance Policy as
it applies to occurrences prior to the Initial Closing Date, (B) from time to
time and at the Purchaser’s request, the submit claims and aggressively pursue
the benefits under such Occurrence Insurance Policy with respect to occurrences
arising prior to the Initial Closing Date and (C) promptly apply any amounts
recovered from any such Insurance Policy to pay such claims and any costs
incurred in defending the same, and

 

(c) With respect to any Damages incurred by the Purchaser or the Business as a
result of an action, suit, hearing, arbitration, proceeding (public or private)
governmental investigation arising from or connected to the operation of the
Business, the Seller or the Acquired Assets prior to the Initial Closing, or
otherwise such Damages shall be deemed reduced for purposes of Article 8 to the
extent that amounts are paid to the Purchaser in connection therewith from any
Insurance Policy.

 

(d) With respect to any Damages incurred by the Seller as a result of an action,
suit, hearing, arbitration, proceeding (public or private) or governmental
investigation arising from or connected to the operation of the Business or the
Acquired Assets prior to the Initial Closing, the Seller shall continue to be a
joint beneficiary of any Insurance Policy covering such Damages.

 

5.12 Covenants of the Purchaser and the Seller with respect to Warranty
Obligations. With respect to the products sold by the Seller as part of the
Business prior to the Initial Closing, the Seller acknowledges that it is
retaining as an Excluded Liability the obligation to perform warranty services
and/or to satisfy the refund, return or exchange obligations under the Seller’s
product warranties, copies of which are attached as Schedule 2.19 (the “Product
Warranties”). To the extent the Seller is required to perform warranty services
or to satisfy refund, return or exchange obligations under a Product Warranty,
(a) the Purchaser agrees to perform such warranty services or satisfy such
refund, return or exchange obligations under the Product Warranty and (b) the
Seller agrees to pay or reimburse the Purchaser for the Purchaser’s direct

 

34



--------------------------------------------------------------------------------

costs and expenses incurred in connection with such warranty services or
satisfying such refund, return, or exchange obligations, including the costs to
the Purchaser of any parts (based on the Purchaser’s actual cost of
manufacturing or acquiring such parts) plus freight and direct labor incurred by
the Purchaser. Notwithstanding the foregoing provisions of this Section 5.12,
(a) if the terms of the Product Warranty permit the Seller to provide
alternative remedies or to choose a remedy in the event of a defective Product
that is covered by a Product Warranty (a “Covered Defect”), then, in the event
of a Covered Defect, the Purchaser will be entitled, in good faith, to provide
any such alternative remedy (and to obtain reimbursement from the Seller)
(provided that the Seller shall be obligated to reimburse the Purchaser for only
the lesser of the repair or replacement cost), (b) if the Product Warranty
permits the Seller to provide a remedy if the Seller determines a defect is due
to a covered cause or words of similar effect, the Seller shall be deemed to
have made such determination if a remedy is provided by the Purchaser and there
is in fact a Covered Defect, and (c) except in the case of a good faith dispute,
the Purchaser shall not be obligated to perform any warranty service for which
the Seller is obligated to reimburse the Purchaser unless the Purchaser in good
faith believes the Seller will promptly reimburse the Seller therefor. The
Purchaser shall periodically invoice the Seller for its costs incurred to
satisfy the foregoing obligations, together with supporting documentation
thereof, and the Seller shall promptly remit such payments to the Purchaser. In
connection with any reasonable business purpose with respect to the foregoing,
upon reasonable prior notice, and except as reasonably necessary to ensure
compliance with any applicable laws, privileges (including the attorney-client
privilege) and contractual confidentiality obligations, the Purchaser shall, and
shall cause its respective Representatives to, afford the Representatives of the
Seller Group reasonable access, during normal business hours, to the books and
records of the Purchaser in respect of the foregoing and make reasonably
available to the Representatives of the Seller Group the employees of the
Purchaser and its Affiliates whose assistance, expertise, testimony, notes and
recollections or presence is reasonably necessary to assist the Seller Group in
connection with its inquiries for any of the purposes referred to above. Such
investigation shall not unreasonably interfere with the business or operations
of the Purchaser or any of its Affiliates, and the auditors and accountants of
the Purchaser or its Affiliates shall not be obligated to make any work papers
available to any person unless and until such person has signed a customary
agreement relating to such access to work papers in form and substance
reasonably acceptable to such auditors or accountants.

 

5.13 Assistance in Proceedings.

 

(a) The Seller will reasonably cooperate with Purchaser and its counsel in the
contest or defense of, and make available its personnel and provide any
testimony and access to its books and records in connection with, any claim,
cause of action or proceeding involving or relating to (i) any transaction
contemplated by this Agreement or (ii) any action, activity, circumstance,
condition, conduct, event, fact, failure to act, incident, occurrence, plan,
practice, situation, status or transaction on or before the Initial Closing Date
involving the Business.

 

(b) The Purchaser will reasonably cooperate with Seller and its counsel in the
contest or defense of, and make available its personnel and provide any
testimony and access to its books and records in connection with, any claim,
cause of action or proceeding involving or relating to (i) any transaction
contemplated by this Agreement or (ii) any action, activity,

 

35



--------------------------------------------------------------------------------

circumstance, condition, conduct, event, fact, failure to act, incident,
occurrence, plan, practice, situation, status or transaction after the Initial
Closing Date involving the Business.

 

5.14 Customer and Other Business Relationships. From the date hereof until the
six month anniversary of the Initial Closing Date, the Seller Group will (and
will cause K&S Suzhou to) cooperate with the Purchaser, at the Purchaser’s sole
expense, in its efforts to continue and maintain for the benefit of the
Purchaser those business relationships of the Seller Group existing prior to the
Initial Closing relating to the Business, including relationships with lessors,
employees, regulatory authorities, licensors, customers, suppliers and others,
and the Seller will satisfy the Excluded Liabilities in a manner that, in its
reasonable judgment, is not detrimental to any of such relationships. The Seller
Group will refer to the Purchaser all inquiries to the extent relating
exclusively to the Business.

 

5.15 Collection of Accounts Receivables. For a period of ninety (90) days after
the Initial Closing (the “Collection Period”), Purchaser shall use its
reasonable efforts to collect any Accounts Receivable reflected on the Closing
Statement as having been outstanding and payable to Seller for more than 90 days
as of the Closing Date (the “Aged Receivables”). Purchaser shall be entitled to
use any reasonable method it determines appropriate in its discretion with
respect to its efforts to collect the Aged Receivables; provided that Purchaser
shall not be required to institute any litigation or incur any expenses in
connection with its collection efforts. After the expiration of the Collection
Period, Purchaser shall advise Seller of those Aged Receivables that have not
been collected as of the end of the Collection Period. Within ten (10) days of
receipt of such advice from Purchaser, Seller shall purchase (without recourse
to Purchaser) such Aged Receivables then remaining unpaid for a purchase price
equal the full face amount thereof as reflected on the final Closing Statement.
Upon Seller’s repurchase of any unpaid Aged Receivables pursuant to this
Section 5.15, (i) Purchaser shall promptly deliver to Seller any tangible
evidence of such Aged Receivables then in the possession of Purchaser and
(ii) Seller shall be entitled to take any reasonable actions that it may deem
necessary or appropriate in order to collect such unpaid Aged Receivables;
provided, however, that Seller must first consult with Purchaser prior to
instigating any formal collection proceedings or litigation in its efforts to
collect such Aged Receivables.

 

ARTICLE 6

CONDITIONS PRECEDENT TO THE INITIAL CLOSING

 

6.1 Conditions to the Obligations of the Seller Group. The obligations of the
Seller Group to close the transactions to be consummated as of the Initial
Closing are subject to the fulfillment or satisfaction on and as of the Initial
Closing of each of the following conditions (any one or more of which may be
waived by the Seller, but only in a writing signed by the Seller).

 

(a) Accuracy of Representations and Warranties. The representations and
warranties of the Purchaser in Article 4 shall be accurate in all material
respects as of the Initial Closing (except to the extent any such representation
or warranty expressly speaks as of the date

 

36



--------------------------------------------------------------------------------

of this Agreement or any other specific date, in which case such representation
or warranty shall have been accurate in all material respects as of such date).

 

(b) Covenants. The Purchaser shall have performed or complied in all material
respects with its agreements and covenants required to be performed or complied
with under this Agreement as of or before the Initial Closing Date.

 

(c) Authorizations. The Seller shall have received from the Purchaser written
evidence that the execution, delivery and performance of the Purchaser’s
obligations under this Agreement have been duly and validly approved and
authorized and that all necessary corporate or organizational approvals of the
Purchaser have been obtained.

 

(d) No Litigation. No judgment, writ or order of any Governmental Entity or
other legal restraint or prohibition shall be in effect, and no Legal Proceeding
shall be pending or threatened by any person (other than the Purchaser or an
Affiliate of the Purchaser) that in any case would (i) prevent the transactions
contemplated under this Agreement, or (ii) cause the transactions contemplated
under this Agreement to be rescinded.

 

(e) Government Approvals. All material consents and approvals of any
Governmental Entity required in connection with the consummation of the
transactions contemplated under this Agreement shall have been obtained.

 

(f) Other Transaction Agreements and Related Instruments. The Purchaser Entities
shall have executed and delivered the Transaction Agreements (other than the
China Sublease) to which they are parties in form and substance reasonably
satisfactory to the Seller and, assuming due execution and delivery by the
applicable members of the Seller Group of each such agreement, such Transaction
Agreements (other than the China Sublease) shall be in full force and effect. In
addition, the Purchaser Entities shall have executed and delivered to the Seller
the applicable Acquired Assets Transfer Documents.

 

(g) Officer’s Certificate. The Purchaser shall have delivered to the Seller a
certificate signed by an officer of the Purchaser to the effect that each of the
conditions specified in this Agreement (insofar as Section 6.1(d) relates to
Legal Proceedings involving the Purchaser) is satisfied in all respects.

 

(h) Employee Matters. The Purchaser shall have made offers of employment to all
Contemplated Transferred Employees (other than the China Transferred Employees)
pursuant to Section 10.1(b).

 

6.2 Conditions to the Purchaser’s Obligations. The obligations of the Purchaser
to close the transactions to be consummated as of the Initial Closing are
subject to the fulfillment or satisfaction on and as of the Initial Closing of
each of the following conditions (any one or more of which may be waived by the
Purchaser, but only in a writing signed by the Purchaser):

 

(a) Accuracy of Representations and Warranties.

 

(i) The representations and warranties of the Seller in Article 2 shall be
accurate in all respects as of the Initial Closing (except to the extent any
such

 

37



--------------------------------------------------------------------------------

representation or warranty expressly speaks as of the date of this Agreement or
any other specific date, in which case such representation or warranty shall
have been accurate in all respects as of such date), except that any
inaccuracies in such representations and warranties shall be disregarded for
purposes of this Section 6.2(a) if such inaccuracies, considered collectively,
do not have a Material Adverse Effect as of the Initial Closing Date.

 

(ii) The representations and warranties of the Seller in Article 3 shall be
accurate in all material respects as of the Initial Closing (except to the
extent any such representation or warranty expressly speaks as of the date of
this Agreement or any other specific date, in which case such representation or
warranty shall have been accurate in all material respects as of such date).

 

(b) Covenants. The Seller Group shall have performed or complied in all material
respects with their agreements and covenants required to be performed or
complied with under this Agreement as of or before the Initial Closing Date.

 

(c) Authorizations. The Purchaser shall have received from the Seller Group
written evidence that the execution, delivery and performance of their
obligations under this Agreement have been duly and validly approved and
authorized and that all necessary corporate or organizational approvals of the
Seller Group have been obtained.

 

(d) No Litigation. No judgment, writ or order of any Governmental Entity or
other legal restraint or prohibition shall be in effect, and no Legal Proceeding
shall be pending or threatened by any person (other than the Seller or an
Affiliate of the Seller) that in any case would (i) prevent the transactions
contemplated under this Agreement, or (ii) cause the transactions contemplated
under this Agreement to be rescinded.

 

(e) Government Approvals. All material consents and approvals of any
Governmental Entity required in connection with the consummation of the
transactions contemplated under this Agreement must have been obtained.

 

(f) Other Transaction Agreements and Related Instruments. The members of the
Seller Group shall have executed and delivered the Transaction Agreements (other
than the China Sublease) to which they are parties in form and substance
reasonably satisfactory to Purchaser and, assuming due execution and delivery by
the Purchaser Entities of each such agreement to which they are parties, such
Transaction Agreements (other than the China Sublease) shall be in full force
and effect. In addition, the Seller Group shall have executed and delivered to
the Purchaser the applicable Acquired Assets Transfer Documents.

 

(g) Third-Party Consents. The Purchaser shall have received the Requisite
Consents identified on Schedule 6.2(g).

 

(h) Subleases. The Purchaser shall have received from the landlords of the
facilities subject to the Subleases (other than the China Sublease) written
consent to enter into the Subleases.

 

38



--------------------------------------------------------------------------------

(i) No Material Adverse Effect. Between the date hereof and the Initial Closing
Date, there shall have been no Material Adverse Effect with respect to the
Business or to the Acquired Assets; and the Seller shall have delivered to the
Purchaser a certificate to such effect, dated the Initial Closing Date and
signed on behalf of the Seller by a duly authorized officer thereof.

 

(j) Officer’s Certificate. The Seller shall have delivered to the Purchaser a
certificate signed by an officer of the Seller, in the form and substance
reasonably satisfactory to the Purchaser, to the effect that each of the
conditions specified in this Agreement (insofar as Section 6.2(d) relates to
Legal Proceedings involving the Seller or Interconnect) is satisfied in all
respects.

 

(k) Release of Liens on Acquired Assets. The Seller shall have delivered to the
Purchaser evidence reasonably satisfactory to the Purchaser of the release of
all Claims (other than Permitted Claims) on any of the Acquired Assets.

 

6.3 China Closing. The obligations of the Seller Group and the Purchaser or
Purchaser’s Affiliate organized under the laws of China to close the purchase
and sale of the Acquired Assets located in China and the obligation of the
Purchaser’s Affiliate organized under the laws of China to make offers of
employment to all Chinese Transferred Employees are subject to the fulfillment
or satisfaction on and as of the China Closing Date of each of the conditions
set forth in the China Agreement. Without limiting the generality of the
preceding conditions in this Article 6, each of the Purchaser and the Seller
Group shall have executed, delivered and performed their respective obligations
under this Agreement relating to the assets of K&S Suzhou, including that
(1) such transactions shall have been duly and validly approved and authorized
by all necessary corporate or other actions by the Seller Group and the
Purchaser and Purchaser Entities, as the case may be, and (2) all necessary
approvals and registrations of the Government Entities in China have been
obtained for the transfer to the Purchaser of the Acquired Assets.

 

ARTICLE 7

TERMINATION OF AGREEMENT

 

7.1 Termination. This Agreement may be terminated at any time before the Initial
Closing:

 

(a) By the mutual consent of the Purchaser and the Seller;

 

(b) By either the Purchaser or the Seller for any reason if the Initial Closing
has not occurred by March 28, 2006, unless otherwise mutually agreed in writing
by the parties, or such later date as the parties may agree in writing;
provided, however, that a party shall not have the right to terminate this
Agreement under this provision if the failure of the Initial Closing to occur is
the result of the failure on the part of such party to perform any of its
obligations hereunder (except the failure on the part of such party to satisfy a
closing condition over which such party has no control);

 

39



--------------------------------------------------------------------------------

(c) By either the Purchaser or the Seller at any time before the Initial Closing
if the other party (and, in the case of the Purchaser, Interconnect) has
breached any material representation, warranty or covenant contained in this
Agreement in any material respect; provided, however, that the non-breaching
party has notified the breaching party of the breach, and the breach is not
cured in all material respects within 30 days of the notice of breach;

 

(d) By either the Purchaser or the Seller if any Governmental Entity has issued
an order, injunction, decree or ruling or taken any other action enjoining,
restraining or otherwise prohibiting the transactions contemplated under this
Agreement; or

 

(e) By the Purchaser pursuant to Section 5.9.

 

Any termination of this Agreement under this Section 7.1 shall be effected by
the delivery of notice by the terminating party to the other party.

 

7.2 Effect of Termination. Upon termination of this Agreement pursuant to this
Article 7, this Agreement and the rights and obligations of the parties under
this Agreement shall automatically end without any Liability against any party
or its Affiliates, except that nothing in this Section 7.2 shall relieve any
party from Liability for the breach of any provisions of this Agreement before
termination and further provided that the provisions of Section 5.2(a)
[Confidentiality], this Section 7.2, Section 7.3 [Certain Effects of
Termination], Section 11.1 [Governing Laws and Forum], Section 11.2 [Limitation
on Liability] and Section 11.7 [Expenses] shall remain in force and survive any
termination of this Agreement.

 

7.3 Certain Effects of Termination. If the Purchaser or the Seller terminates
this Agreement pursuant to this Article 7, each party shall comply with the
Nondisclosure Agreement, including the provisions regarding the return and/or
destruction of any documents furnished to the other parties in connection with
this Agreement.

 

ARTICLE 8

INDEMNIFICATION

 

8.1 Indemnification by the Seller. If the Initial Closing occurs, subject to the
limitations set forth in this Article 8, the Seller shall, subject to the
provisions of this Article 8, indemnify, defend and hold harmless the Purchaser
and its stockholders, directors, officers, employees, agents and Affiliates
(collectively, the “Purchaser Indemnitees”) from and against any and all Damages
incurred or suffered by the Purchaser Indemnitees to the extent arising or
resulting from the following:

 

(a) any breach of any representation or warranty set forth in Article 2 or
Article 3;

 

(b) any breach of any covenant of the Seller Group set forth in this Agreement;

 

(c) any Excluded Liability or other Liability relating to or arising out of the
operation of the Business by the Seller Group before the Initial Closing Date
other than the Assumed Liabilities; and

 

40



--------------------------------------------------------------------------------

(d) any claim of any person that the Business activities as conducted by the
Seller or Interconnect at any time before the Initial Closing Date infringes or
violates, or constitutes a misappropriation of, any Intellectual Property right
of such person; and

 

(e) any claim (i) arising from or in connection with the employment of the
Transferred Employees or other employees of the Seller Group through the Initial
Closing (including any severance related obligations), or (ii) arising from
participation by the Transferred Employees in any Company Plan, including claims
arising from participation by the Transferred Employees in the Seller’s pension
plan or any breach of any covenant of the Seller Group set forth in Section 10.1
or Section 10.2.

 

8.2 Indemnification by the Purchaser. If the Initial Closing occurs, the
Purchaser shall indemnify, defend and hold harmless the Seller Group and its
stockholders, directors, officers, employees, agents and Affiliates
(collectively, the “Seller Indemnitees”) from and against any and all Damages
incurred or suffered by the Seller Indemnitees to the extent arising or
resulting from the following:

 

(a) any breach of any representation or warranty set forth in Article 4;

 

(b) any breach of any covenant of the Purchaser set forth in this Agreement;

 

(c) any Assumed Liability;

 

(d) any claim of any person that the Business activities as conducted by the
Purchaser at any time after the Initial Closing Date infringes or violates, or
constitutes a misappropriation of, any Intellectual Property right of such
person, excluding any claim as to which the Seller is required to indemnify the
Purchaser pursuant to Section 8.1(a) by reason of a breach of any representation
or warranty set forth in Section 2.8; and

 

(e) the conduct of the Business by the Purchaser (or its assignees or
transferees) following the Initial Closing (excluding any Excluded Liabilities
and excluding any Damages arising or resulting from any Claim, event or
condition, the existence of which constitutes a breach of any representation or
warranty contained in Article 2 or Article 3), including any claim arising from
or in connection with the employment of the Transferred Employees or any other
persons after the Initial Closing Date or the China Closing Date, as applicable.

 

8.3 Claim Procedure.

 

(a) Claim Notice. A party that seeks indemnity under this Article 8 (an
“Indemnified Party”) shall give written notice (a “Claim Notice”) to the party
from whom indemnification is sought (an “Indemnifying Party”) promptly upon
becoming aware of the matters forming the basis of such claim, whether the
Damages sought arise from matters solely between the parties or from third party
claims described in Section 8.3(d); provided, that the failure to give such
notice shall not limit the indemnification obligation of the Seller or the
Purchaser hereunder except to the extent such party has been prejudiced thereby.
The Claim Notice shall contain (i) a description and, if known, estimated amount
(the “Claimed Amount”) of any Damages incurred or reasonably expected to be
incurred by the Indemnified Party, (ii) a

 

41



--------------------------------------------------------------------------------

reasonable explanation of the basis for the Claim Notice to the extent of facts
then known by the Indemnified Party, and (iii) a demand for payment of those
Damages.

 

(b) Response to Claim Notice. Within 30 days after delivery of a Claim Notice,
the Indemnifying Party shall deliver to the Indemnified Party a written response
(the “Response”) in which the Indemnifying Party shall either:

 

(i) agree that the Indemnified Party is entitled to receive all of the Claimed
Amount, and the Indemnifying Party shall pay the Claimed Amount in accordance
with a payment and distribution method reasonably acceptable to the Indemnified
Party; or

 

(ii) dispute that the Indemnified Party is entitled to receive all of the
Claimed Amount (in such an event, the Response shall be referred to as an
“Objection Notice”). If the Indemnifying Party and the Indemnified Party dispute
any portion of the Claimed Amount, but nonetheless agree that a related payment
will be required to be made pursuant to Article 8, the amount of such payment
that the parties do not dispute shall be paid immediately.

 

If no Response is delivered by the Indemnifying Party to the Indemnified Party
within such 30-day period, the Indemnifying Party is deemed to have agreed that
an amount equal to the entire Claimed Amount shall be payable to the Indemnified
Party and such Claimed Amount shall be payable in accordance with the provisions
of this Article 8.

 

(c) Contested Claims. If the Indemnifying Party disputes its obligation to pay
all of the Claimed Amount, as soon as practicable but in no event later than 20
days after the receipt of the Objection Notice, the parties shall submit the
matter to non-binding mediation by a mutually-acceptable mediator to be chosen
within 20 days thereafter; provided that in the case of a third party claim
under Section 8.3(d), such mediation shall not be initiated until following the
resolution of such claim. Neither party may unreasonably withhold consent to the
selection of the mediator. If the parties are unable to resolve the dispute
relating to the Claimed Amount within 15 days after the commencement of the
mediation proceedings, the parties shall submit the matter to binding
arbitration in New York, NY. All claims shall be settled by three arbitrators in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (the “ADR Rules”). The arbitrators shall decide the issues submitted
in accordance with the provisions and commercial purposes of this Agreement,
provided that all substantive questions of law shall be determined under the
laws of the State of New York. Discovery relating to such claims shall be
conducted pursuant to the rules of the applicable Federal rules relating to
discovery. The Seller, on the one hand, and the Purchaser, on the other hand,
shall each designate one arbitrator within 15 days of submission to arbitration.
The Seller and the Purchaser shall cause such designated arbitrators to agree
mutually upon and designate a third arbitrator within 30 days of submission to
arbitration. If either party fails to timely designate an arbitrator or the
so-designated arbitrators fail to timely designate a third arbitrator, then the
resulting vacancy shall be filled by an arbitrator appointed in accordance with
the ADR Rules no later than 45 days of submission to arbitration. The Seller and
the Purchaser shall cause the arbitrators to decide the matter to be arbitrated
pursuant hereto as soon as commercially practicable but in no event more than 30
days after the appointment of the last arbitrator. The

 

42



--------------------------------------------------------------------------------

arbitrators’ decision shall relate solely to whether the Indemnified Party is
entitled to receive the Claimed Amount (or a portion thereof) pursuant to the
applicable terms of this Article 8 and shall not provide for any Damages or
remedies that would not be available in a court of competent jurisdiction
located in New York hearing such matter. The costs and expenses incurred in
connection with the arbitration shall be shared equally by the parties. The
final decision of a majority of the arbitrators shall be furnished to the Seller
and the Purchaser in writing setting forth the basis for the decision and shall
constitute a conclusive determination of the issue in question, binding upon the
Seller and the Purchaser, and may not be contested by either party. Such
decision may be used in a court of law only for the purpose of seeking
enforcement of the arbitrators’ award. Upon receipt by the parties of the final
award of the majority of the arbitrators, the Seller and the Purchaser shall
thereupon take such actions as are reasonably necessary to comply with such
agreement or instructions.

 

(d) Third Party Claims.

 

(i) If an Indemnified Party receives notice or otherwise learns of the assertion
by a person other than a Purchaser Indemnitee or Seller Indemnitee of any claim
with respect to which the Indemnifying Party may be obligated to provide
indemnification under this Article 8, the Indemnified Party shall give prompt
written notification to the Indemnifying Party (and in any case not less than 30
days thereafter or such shorter time period as may be necessary for the
Indemnified Party to respond in any formal proceeding). Such notice shall be
accompanied by reasonable supporting documentation submitted by such third party
(to the extent then in the possession of the Indemnified Party) and shall
describe in reasonable detail (to the extent known by the Indemnified Party) the
facts constituting the basis for such suit or proceeding and the amount of the
claimed damages; provided, however, that no delay or deficiency on the part of
the Indemnified Party in so notifying the Indemnifying Party shall relieve the
Indemnifying Party of any Liability or obligation hereunder except to the extent
of any Damage or Liability caused by or arising out of such failure or to the
extent such delay or deficiency prejudices or otherwise adversely affects the
rights of the Indemnifying Party with respect thereto. Within 20 days after
delivery of such notification, the Indemnifying Party may, upon written notice
to the Indemnified Party, assume control of the defense of such suit or
proceeding with counsel reasonably satisfactory to the Indemnified Party;
provided, however, that the Indemnifying Party may not assume control of the
defense of a suit or proceeding involving criminal liability. If the
Indemnifying Party does not so assume control of such defense, the Indemnified
Party shall control such defense.

 

(ii) The party not controlling such defense (the “Non-controlling Party”) may
participate therein at its own expense; provided, however, that if the
Indemnifying Party assumes control of such defense and the Indemnified Party
concludes, upon the written opinion of counsel, that the Indemnifying Party and
the Indemnified Party have conflicting interests or different defenses available
with respect to such suit or proceeding, the Indemnified Party shall be entitled
to participate in the defense with counsel of its choosing and the reasonable
fees and expenses of one counsel to the Indemnified Party shall be considered
“Damages” for purposes of this Agreement. The party controlling such defense
(the “Controlling Party”) shall keep the Non-controlling Party reasonably
advised of the status of such suit or proceeding and the

 

43



--------------------------------------------------------------------------------

defense thereof and shall consider in good faith recommendations made by the
Non-controlling Party with respect thereto. The Non-controlling Party shall
furnish the Controlling Party with such information as it may have with respect
to such suit or proceeding (including copies of any summons, complaint or other
pleading that may have been served on such party and any written claim, demand,
invoice, billing or other document evidencing or asserting the same) and shall
otherwise cooperate with and assist the Controlling Party in the defense of such
suit or proceeding.

 

(iii) The Indemnifying Party shall not agree to any settlement of, or the entry
of any judgment arising from, any such suit or proceeding without the prior
written consent of the Indemnified Party, which shall not be unreasonably
withheld, conditioned or delayed (unless any such settlement or judgment
involves any admission of Liability by the Indemnified Party or the imposition
of any injunction or other equitable remedy applicable to the Indemnified Party
or the Business or in any way would call into question the validity of any
Business Intellectual Property); provided, however, that the consent of the
Indemnified Party shall not be required if the Indemnifying Party agrees to pay
any amounts payable pursuant to such settlement or judgment and such settlement
or judgment includes a full, complete and unconditional release of the
Indemnified Party from further Liability and does not include any admission of
Liability by the Indemnified Party or the imposition of any injunction or other
equitable remedy applicable to the Indemnified party or the Business. The
Indemnified Party shall not agree to any settlement of, or the entry of any
judgment arising from, any such suit or proceeding without the prior written
consent of the Indemnifying Party, which shall not be unreasonably withheld or
delayed.

 

8.4 Survival of Representations and Warranties and Covenants. The
representations and warranties and covenants contained in this Agreement shall
(i) survive the Initial Closing and any investigation at any time made by or on
behalf of an Indemnified Party and (ii) expire as follows (the period through
the relevant expiration date being referred to as the “Indemnification Period”
in this Agreement):

 

(a) the representations set forth in Section 2.2 [Authorization], Section 2.6
[Tax Matters], Section 2.7(a) [Assets] and Section 2.12 [Environmental Matters]
shall survive the Initial Closing until the expiration of the applicable statute
of limitations (but not any extensions or tolling thereof unless the Seller has
consented thereto);

 

(b) all other representations set forth in Articles 2, 3 and 4 shall survive the
Initial Closing and expire on the 366th day following the Initial Closing Date;
and

 

(c) all other covenants and agreements of the parties hereto shall survive the
Initial Closing and expire six months following the Initial Closing Date (other
than (i) the indemnification obligations under this Article 8, which shall
survive indefinitely, and (ii) covenants and agreements that by their terms
apply or are to be performed in whole or in part after the Initial Closing Date,
which shall survive for the period provided in such covenants and agreements, if
any, or until fully performed).

 

44



--------------------------------------------------------------------------------

If an Indemnified Party delivers to an Indemnifying Party, before expiration of
the Indemnification Period, a Claim Notice that the Indemnified Party reasonably
expects to incur Damages as a result of a breach of a representation and
warranty set forth herein, which notice shall describe such breach and Damages
in reasonable detail (an “Expected Claim Notice”), then the applicable
representation or warranty shall survive until, but only for purposes of, the
resolution of the matter covered by such notice; provided that the Purchaser is
actively pursuing the resolution of such matter. If the legal proceeding with
respect to which an Expected Claim Notice has been given is definitively
withdrawn or resolved in favor of the Indemnified Party, the Indemnified Party
shall promptly so notify the Indemnifying Party.

 

8.5 Limitations.

 

(a) Seller’s Liability.

 

(i) In no event shall the Seller’s Liability under this Agreement (whether under
this Article 8 or otherwise) exceed twenty-five percent (25%) of the Purchase
Price (the “Indemnity Cap”); provided, however, that the Indemnity Cap shall not
apply to (A) any Damages resulting from any breach of any representation or
warranty set forth in Section 2.2 [Authorization], Section 2.6 [Taxes]
Section 2.7(a) [Assets] and Section 2.12 [Environmental Matters] or (B) and
Damages arising under Section 9.1(a) or (C) any indemnification rights under
Section 8.1(c), (d) or (e). Notwithstanding anything to the contrary in this
Agreement, the Purchaser Indemnitees shall not be entitled to assert any claims
for indemnification under this Article 8 unless and until the aggregate Damages
are in excess of two percent (2.0%) of the Purchase Price (the “Deductible”)
and, in such event, only for amounts in excess of the Deductible; provided,
however that the Deductible shall not apply to any indemnification rights under
Section 8.1(c), (d) or (e), Section 9.1 or breaches of representations and
warranties contained in Section 2.6. Notwithstanding anything to the contrary in
this Agreement, the Seller shall not be liable for any Taxes relating to the
Acquired Assets as a result of the breach of any representation or warranty
contained in Section 2.6 to the extent that such Taxes are for any period after
the Initial Closing Date in the case of Acquired Assets other than the Acquired
Assets located in China or for any period after the China Closing Date in the
case of the Acquired Assets located in China.

 

(ii) The parties acknowledge that, except as expressly provided in Article 2 or
Article 3, (A) neither the Seller nor Interconnect has made or is making any
representations or warranties whatsoever regarding the subject matter of this
Agreement, express or implied, and (B) the Purchaser is not relying and has not
relied on, any representations, warranties or commitments whatsoever regarding
the subject matter of this Agreement, express or implied.

 

(iii) The representations, warranties, covenants and agreements made by any
party to this Agreement, and the rights of any other party to this Agreement to
recover for breaches thereof, shall not be affected, limited or compromised in
any respect by any actual or imputed knowledge on the part of the Purchaser or
its Affiliates or Representatives, or due diligence investigation or any other
inquiries or investigations by such other party, regardless of the results
thereof. Without limiting the effect of any

 

45



--------------------------------------------------------------------------------

other limitation contained in this Article 8, for purposes hereof, a
representation or warranty of the Seller in Article 2 shall be deemed to be or
to have been inaccurate even if following the date of this Agreement and before
the Initial Closing, (I) the Purchaser obtained specific knowledge of the
inaccuracy of such representation or warranty and (II) the Purchaser elected
nonetheless to proceed with the Initial Closing.

 

(b) Purchaser’s Liability

 

(i) In no event shall the Purchaser’s Liability under this Agreement (whether
under this Article 8 or otherwise) exceed the Indemnity Cap; provided, however,
that the Indemnity Cap shall not apply to Assumed Liabilities or the Purchaser’s
obligation to pay the Purchase Price hereunder. Notwithstanding anything to the
contrary in this Agreement, the Seller Indemnitees shall not be entitled to
assert any claims for indemnification under this Article 8 or Article 9 unless
and until the aggregate Damages are in excess of the Deductible and, in such
event, only for amounts in excess of the Deductible; provided, however that the
Deductible shall not apply to Assumed Liabilities or to the Purchaser’s
obligations to pay the Purchase Price.

 

(ii) The parties acknowledge that, except as expressly provided in Article 4,
(A) the Purchaser has not made and is not making any representations or
warranties whatsoever regarding the subject matter of this Agreement, express or
implied, and (B) the Seller is not relying and has not relied on, any
representations, warranties or commitments whatsoever regarding the subject
matter of this Agreement, express or implied.

 

(c) Other Benefits. The amount of any and all Damages for which indemnification
is provided pursuant to this Article 8 shall be net of any amounts of any
insurance proceeds, indemnification payments, contribution payments or
reimbursements actually received by the Indemnified Party with respect to such
Damages or any of the circumstances giving rise thereto.

 

8.6 Exclusive Remedy. Except for the remedy of specific performance, each of the
Seller, Interconnect and the Purchaser acknowledge and agree that, following the
Initial Closing, the indemnification provisions of Sections 8.1 and 8.2 shall,
in the absence of fraud or an intentional and material misrepresentation of a
representation or warranty contained herein, be the sole and exclusive remedies
of the Seller, Interconnect and the Purchaser, respectively, for any breach of
the representations or warranties in this Agreement and for any failure to
perform or comply with any covenants or agreements contained herein. In
furtherance of, and subject to, the foregoing, each party hereto hereby waives,
on behalf of itself and, as applicable, the Purchaser Indemnitees or the Seller
Indemnitees, from and after the Initial Closing, any and all rights, claims and
causes of action it may have against the Indemnifying Parties arising under or
based upon any applicable law (including Environmental Laws) or otherwise
(except pursuant to the indemnification provisions set forth in this Article 8);
provided, that in the case of an intentional misrepresentation, the party
seeking such remedy did not have actual knowledge of such misrepresentation.

 

46



--------------------------------------------------------------------------------

8.7 Additional Indemnification Provisions. In any case where an Indemnified
Party recovers from a third person any amount in respect of a matter for which
an Indemnifying Party has previously indemnified it pursuant to this Article 8,
the Indemnified Party shall promptly pay over to the Indemnifying Party the
amount so recovered (after deducting therefrom the amount of expenses incurred
by it in procuring such recovery), but not in excess of the sum of (i) any
amount previously paid by the Indemnifying Party to or on behalf of the
Indemnified Party in respect of such claim and (ii) any amount expended by the
Indemnifying Party in pursuing or defending any claim arising out of such
matter. Upon payment in full of any such amounts recovered, the Indemnifying
Party shall be subrogated to the extent of such payment to the rights of the
Indemnified Party against any person (other than an Indemnified Party) with
respect to the subject matter of such claim. Any Indemnified Party shall assign
or otherwise reasonably cooperate with the Indemnifying Party to pursue any
claims against, or otherwise recover amounts from, any person liable or
responsible for any Damages for which indemnification has been received pursuant
to this Agreement. The obligations of the Seller to indemnify and hold harmless
any Purchaser Indemnitees with respect to any representation, warranty or
covenant under this Article 8 shall terminate when the applicable
representation, warranty or covenant terminates pursuant to Section 8.4. No
Purchaser Indemnitee shall have the right to assert any claim for
indemnification against the Seller unless such claim has been made with
reasonable specificity pursuant to Section 8.3 within the time periods provided
in the preceding sentence. The obligations of the Purchaser to indemnify and
hold harmless any Seller Indemnitees with respect to any representation,
warranty or covenant under this Article 8 shall terminate when the applicable
representation, warranty or covenant terminates pursuant to Section 8.4. No
Seller Indemnitee shall have the right to assert any claim for indemnification
against the Purchaser unless such claim has been made with reasonable
specificity pursuant to Section 8.3 within the time periods provided in the
preceding sentence.

 

8.8 Claims for Indemnification. For purposes of indemnification obligations
hereunder and the calculation of any Losses, any inaccuracy in or breach of a
representation or warranty shall be deemed to constitute a breach of such
representation or warranty, notwithstanding any limitation or qualification as
to materiality set forth in such representation or warranty as to the scope,
accuracy or completeness thereof, it being the intention of the parties that the
Purchaser and the other Indemnified Parties shall be indemnified and held
harmless from and against any and all Losses arising out of or based upon or
with respect to the failure of any such representation or warranty to be true,
correct and complete in any respect.

 

8.9 Characterization of Payments. Except as otherwise required by applicable
law, the parties shall treat any indemnification payment made under this
Agreement as an adjustment to the Purchase Price.

 

8.10 Exercise of Remedies by Purchaser Indemnitees Other than the Purchaser. No
Purchaser Indemnitee (other than the Purchaser or any successor or assignee of
the Purchaser) is entitled to assert any indemnification claim or exercise any
other remedy under this Agreement unless the Purchaser (or any successor or
assignee of the Purchaser) consents to the assertion of the indemnification
claim or the exercise of the other remedy. No Purchaser Indemnitee is entitled
to assert any indemnification claim or exercise any other remedy under this
Agreement against any Affiliate of the Seller other than the Seller Group.
Notwithstanding anything to the contrary contained in this Agreement, the
Purchaser may assign its indemnification claims or

 

47



--------------------------------------------------------------------------------

rights to exercise other remedies under this Agreement (x) to Affiliates of the
Purchaser in the sole discretion of the Purchaser or (y) to other Persons with
the consent of the Seller Group, such consent not to be unreasonably withheld.

 

ARTICLE 9

CERTAIN TAX MATTERS

 

9.1 Liability and Indemnification for Certain Taxes. All Taxes and similar ad
valorem and similar Tax obligations levied with respect to the Acquired Assets
for a taxable period that includes (but does not end on) the closing date
applicable to the Acquired Asset shall be apportioned between the Seller Group
and the Purchaser as of the applicable closing date based on the number of days
of such taxable period included in the period through and including the
applicable closing date (“Pre-Closing Tax Period”) and the number of days of
such taxable period included in the period commencing on the day after the
applicable closing date (“Post-Closing Tax Period”). The Seller Group shall be
liable to the Purchaser for the proportionate amount of such Taxes that is
attributable to the Pre-Closing Tax Period, and the Purchaser shall be liable to
the Seller Group for the proportionate amount of such Taxes that is attributable
to the Post-Closing Tax Period. The Purchaser and the Seller Group each covenant
to timely file such Tax Returns as either may be required to be filed with
respect to such Taxes, and within a reasonable period, the Seller Group and the
Purchaser shall present a statement to the other setting forth the amount of
reimbursement to which each is entitled under this Section 9.1, together with
such supporting evidence as is reasonably necessary to calculate the proration
amount. The proration amount shall be paid by the party owing it to the other
party within ten (10) days after delivery of such statement. Any payment
required under this Section 9.1 and not made within ten (10) days after delivery
of the statement shall bear interest at the rate per annum determined, from time
to time, under the provisions of Section 6621(a)(2) of the Code for each day
until paid.

 

9.2 Allocation of Purchase Price. (a) As soon as practicable after the date
hereof and prior to the Closing Date, Purchaser shall provide the Seller with a
statement containing an allocation (the “Price Allocation”) of the total
consideration paid by Purchaser and the Purchaser Entities to Seller in exchange
for the Acquired Assets (including all consideration attributable to the portion
of the Assumed Liabilities which are treated as purchase price for tax purposes)
to the Acquired Assets (including the Acquired Assets located in China) in
accordance with the applicable provisions of Section 1060 of the Internal
Revenue Code of 1986, as amended, and the Treasury regulations promulgated
thereunder and any applicable comparable provisions of state, local and foreign
tax law. The Price Allocation shall be subject to the approval of the Sellers,
not to be unreasonably withheld or delayed, and the parties shall negotiate in
good faith any dispute regarding the Price Allocation. The Price Allocation made
pursuant to this Section 9.2(a) shall be binding on Purchaser and the Sellers
for all Tax reporting purposes. To the extent required, each party agrees to
timely file an IRS Form 8594 reflecting the Price Allocation for the taxable
year that includes the Closing Date and to make any timely filing required by
applicable foreign, state or local laws.

 

(b) Any indemnification payment treated as an adjustment to purchase price of
the Acquired Assets under this Agreement shall be reflected as an adjustment to
the price allocated to a specific asset, if any, giving rise to the adjustment
and if any such adjustment does not relate

 

48



--------------------------------------------------------------------------------

to a specific asset, such adjustment shall be allocated among the Acquired
Assets in accordance with the Price Allocation method provided in this
Section 9.2(a).

 

(c) Each party hereto shall adopt and utilize the Price Allocation for purposes
of all Tax Returns filed by them and shall not voluntarily take any position
inconsistent with the foregoing in connection with any examination of any Tax
Return, any refund claim, any litigation proceeding or otherwise, except that
Purchaser’s cost for the Acquired Assets may differ from the amount so allocated
to the extent necessary to reflect Purchaser’s capitalized acquisition costs
other than the amount realized by the Sellers. In the event that the Price
Allocation is disputed by any taxing authority, the party receiving notice of
the dispute shall promptly notify the other parties hereto of such dispute and
the parties hereto shall cooperate in good faith in responding to such dispute
in order to preserve the effectiveness of the Price Allocation.

 

9.3 Cooperation. Each of the Seller and the Purchaser shall:

 

(a) Provide assistance to the other party as reasonably requested in preparing
and filing Tax Returns, responding to Tax Contests and recovering any
value-added Taxes;

 

(b) Make available to the other party as reasonably requested all information,
records and documents relating to Taxes concerning the Business; and

 

(c) Retain any books and records that could reasonably be expected to be
necessary or useful in connection with any preparation by any other party of any
Tax Returns, for any audit, examination or proceeding relating to Taxes. Such
books and records shall be retained until the expiration of the applicable
statute of limitations (including extensions thereof).

 

(d) Transfer Taxes. Notwithstanding any other provision in this Agreement or in
the Transaction Agreements to the contrary, each of the Seller and the Purchaser
shall pay and be responsible for (and shall indemnify and hold harmless the
other party and its respective Affiliates and agents against) one-half of any
and all Transfer Taxes imposed on the Acquired Assets or otherwise as the result
of transactions contemplated by this Agreement. The parties hereto shall
reasonably cooperate to ensure payment of such transfer Taxes in a timely
manner. The Purchaser shall file any Tax Returns and otherwise satisfy any
reporting requirements with respect to any transfer Taxes (or exemptions with
respect to transfer Taxes) relating to the transactions contemplated by this
Agreement. “Transfer Tax” means any tax imposed on the transferor or transferee
of property by any taxing jurisdiction by reason of the transfer, or any tax
that becomes a lien on the property transferred by reason of the transfer,
including without limitation any stamp duty, sales, use or excise tax or taxes
of a similar nature. Transfer Tax shall not include any taxes imposed on the
Seller or transferor of property that is measured by reference to the net income
or gain of the Seller or transferor or any China Taxes, which shall be the sole
responsibility of Seller.

 

49



--------------------------------------------------------------------------------

ARTICLE 10

OTHER AGREEMENTS

 

10.1 Employee Benefits.

 

(a) The Seller shall be responsible for all obligations owed to the employees of
the Business as of and through the close of business on the Initial Closing Date
(or, with respect to any employees of the Business based in China, the Hiring
Date), including (i) the payment of all wages and other remuneration due to all
employees employed in the Business by the Seller through the close of business
on the Initial Closing Date, including employees on vacation leave, sick leave
or other authorized leave of absence (the “Active Employees”) with respect to
their services as employees of the Seller Group as of and through the close of
business on the Initial Closing Date, such payments to include all vacation pay
earned and payable through the Initial Closing Date, (ii) all accrued benefits
with respect to the Active Employees, including bonuses and stock options, if
any, and (iii) the provision of health plan continuation coverage for the Active
Employees in accordance with the requirements of such plan and the Consolidated
Omnibus Reconciliation Act of 1985 and Sections 601 through 608 of the Employee
Retirement Income Security Act of 1974. Active Employees who are employed in the
United States are referred to herein as the U.S. Active Employees. Active
Employees who are employed in China are referred to herein as the China Active
Employees.

 

(b) The Purchaser shall offer to employ each of the Active Employees listed on
Section 10.1(b)(i) of the Disclosure Schedule (each a “Contemplated Transferred
Employee”) either as an “employee-at-will” or pursuant to an employment
agreement, effective as of the close of business on the Initial Closing Date, on
such terms and conditions as the Purchaser shall determine. Notwithstanding the
immediately preceding sentence, Active Employees to be employed by the
Purchaser’s entity in China, as listed on Section 10.1(b)(ii) of the Disclosure
Schedule, who accept such offers of employment (the “China Transferred
Employees”) will, if such entity is not yet established, continue to be employed
by the Seller or one of its Subsidiaries, as applicable, and their services will
be made available to the Purchaser (or one of its Subsidiaries) pursuant to the
China Agreement until the earlier of September 30, 2006 or such time as a
subsidiary of the Purchaser in China is established and legally able to employ
such China Transferred Employees. On and subject to the terms of the Transition
Services Agreement otherwise applicable thereto, (i) such China Transferred
Employees will be employed by the Purchaser’s subsidiary in China on the date
when such entity has been established and is legally able to employ the China
Transferred Employees (the “Hiring Date”) and (ii) the Purchaser shall cause to
be offered to each of the China Transferred Employees such employment as
provided in the foregoing clause (i) on the Hiring Date. Each Contemplated
Transferred Employee who accepts employment with the Purchaser on the Initial
Closing Date and each China Transferred Employee is referred to herein as a
“Transferred Employee.” Notwithstanding anything herein to the contrary, nothing
in this Section 10.1(b) shall create any obligation on the part of the Purchaser
to continue the employment of any Transferred Employee thereafter for any period
or prevent or restrict in any way the right of Purchaser to terminate, reassign,
promote or demote any of the Transferred Employees after the Initial Closing
(or, if applicable, the Hiring Date) or to change adversely or favorably the
title, powers, duties, responsibilities, functions, locations, salaries, other
compensation or terms or conditions of employment of such Transferred Employees.

 

50



--------------------------------------------------------------------------------

(c) The Seller shall be solely responsible for compliance with all Applicable
Laws (including the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§ 2101 et seq. (the “WARN Act”) or any similar state or local law to the extent
applicable) that are applicable as a result of (i) the Transferred Employees
ceasing to be employed by the Seller or any of its Affiliates, or (ii) any
termination of the employment of (A) any U.S. Active Employees occurring on or
prior to the Initial Closing Date or (B) any China Active Employees occurring on
or prior to the Hiring Date. The Seller shall be solely responsible for any and
all payments or notices to Active Employees required under the WARN Act or any
similar state or local law, and to otherwise comply with the requirements of the
WARN Act or any similar state or local law, with respect to any event occurring:
(A) with respect to the U.S. Active Employees on or prior to the Initial Closing
Date and (B) with respect to the China Active Employees on or prior to the
Hiring Date.

 

(d) The parties understand and agree that the Purchaser shall not have any
Liability for Liabilities of the Seller of its Affiliates (i) arising on or
prior to the Initial Closing Date with respect to the Transferred Employees
based in the U.S. or any other U.S. Active Employee and (ii) arising on or prior
to the Hiring Date with respect to the China Transferred Employees or any other
China Active Employee. The Seller shall be solely liable for any severance or
other termination payments or benefits required to be made or provided to any
Active Employee (including any Transferred Employee) as a result of the
transactions contemplated by this Agreement.

 

(e) All Transferred Employees who are participants in the Seller’s retirement
plans shall retain their accrued benefits under the Seller’s retirement plans as
of the Initial Closing Date (or, with respect to the China Transferred
Employees, the Hiring Date), and the Seller (or the Seller’s retirement plans)
shall retain sole Liability for the payment of such benefits (and any benefits
under such plans owed in respect of any other Active Employee) as and when such
Transferred Employees or other Active Employees become eligible therefor under
such plans. Neither the Seller nor any of its Affiliates will make any transfer
of pension or other Company Plan assets to the Purchaser.

 

(f) The Purchaser is not obligated to assume any collective bargaining
agreements under this Agreement. The Purchaser and the Seller shall give any
notices required by Applicable Law and take whatever other actions with respect
to the plans, programs and policies described in this Section 10.1 as may be
necessary to carry out the arrangements described in this Section 10.1.

 

(g) The Purchaser and the Seller shall provide each other with such plan
documents and summary plan descriptions, employee data or other information as
may be reasonably required to carry out the arrangements described in this
Section 10.1. The Seller shall provide the Purchaser with completed I-9 forms
and attachments with respect to all Transferred Employees based in the U.S.,
except for such Active Employees as the Seller certifies in writing to the
Purchaser are exempt from such requirement. The Purchaser shall not have any
responsibility, Liability or obligation, whether to Transferred Employees or
other Active Employees, their beneficiaries or to any other Person, with respect
to any Company Plan, or any other employee benefit plan, practice, program or
arrangement (including establishment,

 

51



--------------------------------------------------------------------------------

operation or termination thereof and the notification and provision of COBRA
coverage extension) maintained by the Seller.

 

(h) If, at any time within twelve months of the Initial Closing Date, the
Purchaser makes an offer of employment to, and it is accepted by, any Active
Employee who is not a Continuing Employee, the Purchaser shall promptly
reimburse the Seller for any and all severance or termination payments that the
Seller made to such employee as a result of the action taken in contemplation of
this Agreement.

 

10.2 Seller Equity Incentive Plans. Any stock options granted under the Seller’s
stock option plans to any Active Employee, which have become fully vested but
remain outstanding and unexercised all as of the Initial Closing, shall
terminate in accordance with the terms of the applicable stock option plan of
the Seller. Any stock options granted under the Seller’s stock option plans to
any Active Employee, which have not become fully vested as of the Initial
Closing (or, with respect to the China Transferred Employees, the Hiring Date),
shall terminate and expire upon the Initial Closing (or, with respect to the
China Transferred Employees, the Hiring Date) in accordance with the terms of
the Seller’s stock option plans.

 

10.3 Seller’s Information. In no event shall the Purchaser or any Affiliate of
the Purchaser involved in the operation of the Business hold itself out as the
Seller or any Affiliate of the Seller after the Initial Closing Date.

 

10.4 Certain Covenants.

 

(a) Nonsolicitation.

 

(i) Unless otherwise agreed to in writing by the Seller, for a period commencing
on the Initial Closing Date and ending on the first anniversary of the Initial
Closing Date (the “Nonsolicitation Period”), the Purchaser shall not call upon
any person who is, at the time the person is called upon, an employee of the
Seller or any Affiliate of the Seller, for the purpose or with the intent of
soliciting such employee away from or out of the employ of the Seller.

 

(ii) Unless otherwise agreed to in writing by the Purchaser, during the
Nonsolicitation Period, the Seller shall not call upon any Transferred Employee
or any person who is, at the time the person is called upon, an employee of the
Purchaser for the purpose or with the intent of soliciting such employee away
from or out of the employ of the Purchaser.

 

(iii) This Section 10.4 shall not be deemed to prohibit the Purchaser or the
Seller from engaging in general media advertising or solicitation that may be
targeted to a particular geographic or technical area but that is not targeted
towards employees of the Seller (in the case of the Purchaser) or the Purchaser
(in the case of the Seller).

 

(iv) For purposes of this Section 10.4, references to the “Seller” includes the
Seller and each of its subsidiaries and references to the “Purchaser” include
the Purchaser Entities and each subsidiary of the Purchaser and the Purchaser
Entities.

 

52



--------------------------------------------------------------------------------

(b) Noncompetition.

 

(i) For a period of two years after the Initial Closing, the Seller shall not,
and shall cause its Affiliates to not, engage, directly or indirectly, including
as an owner, member, manager, partner, shareholder, advisor or consultant, in
any business that competes anywhere in the world with the Business as conducted
on the Initial Closing Date (the “Restricted Business”); provided, however, that
the foregoing shall not limit or otherwise restrict any acquisition of the
Seller or any of its Affiliates by any person, including by means of a business
combination, merger, consolidation, issuance of securities, acquisition of
securities, tender offer, exchange offer or otherwise, in which a person or
“group” (as defined in the Securities Exchange Act of 1934, as amended, and the
rules promulgated thereunder) of persons directly or indirectly acquires
beneficial or record ownership or voting power of securities representing more
than 15% of the outstanding securities of any class of voting securities of the
Seller or its Affiliates or in which such transaction constitutes or accounts
for 15% or more of the consolidated net revenues, net income or assets of such
acquiring person.

 

(ii) In addition to the foregoing, for a period of two years after the Initial
Closing, the Seller shall not, and shall cause its Affiliates to not, acquire
(whether by acquisition of assets, merger or otherwise) any Business Entity for
whom revenues from the Restricted Business represented an amount greater than
25% of such entity’s aggregate revenues during such entity’s last fiscal year,
or is reasonably projected to represent an amount greater than 25% of such
entity’s aggregate projected revenues during such entity’s next fiscal year (a
“Relevant Acquisition”); provided, however, that the Seller or its Affiliates
may make a Relevant Acquisition if (x) its primary purpose in making such
Relevant Acquisition is not to exploit for profit such Restricted Business, or
(y) within nine months of the consummation of such Relevant Acquisition, the
Seller or its Affiliate has disposed of (or ceased operating) the entity or
portion thereof whose business constituted the Restricted Business.
Notwithstanding anything to the contrary in this Section 10.4, if the Seller or
any of its Affiliates makes an acquisition of a Business Entity for which the
Restricted Business is below the levels specified in subclauses (i) and (ii) of
this Section 10.4(b) (a “Permitted Acquisition”), the Business Entity so
acquired may continue with the Restricted Business.

 

(iii) If any provision contained in this Section 10.4(b) shall for any reason be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Section 10.4(b), but this Section 10.4(b) shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein. It is the
intention of the parties that if any of the restrictions or covenants contained
herein is held to cover a geographic area or to be for a length of time that is
not permitted by applicable law, or in any way construed to be too broad or to
any extent invalid, such provision shall not be construed to be null, void and
of no effect, but to the extent such provision would be valid or enforceable
under applicable law, a court of competent jurisdiction shall construe and
interpret or reform this Section 10.4(b) to provide for a covenant having the
maximum enforceable geographic area, time period and other provisions (not
greater than those contained herein) as shall be valid and enforceable under
such applicable law. The Seller and the

 

53



--------------------------------------------------------------------------------

Purchaser acknowledge that the other could be irreparably harmed by any breach
of this Section 10.4(b) and that there would be no adequate remedy at law or in
damages to compensate the Purchaser or the Seller, as applicable, for any such
breach. The Seller or the Purchaser, as applicable, shall be entitled to seek
injunctive relief requiring specific performance by the other party of this
Section 10.4(b).

 

10.5 Wrong Pocket.

 

(a) Subject to Section 5.15 if the Seller or Interconnect receives any payment
(i) in respect of any Accounts Receivable included in the Acquired Assets or
(ii) for a Business Product or any other product or service sold by or on behalf
of Purchaser after the Initial Closing, the Seller or Interconnect, as the case
may be, shall promptly remit such funds to the Purchaser.

 

(b) If the Purchaser receives any payment for any product (other than any
Business Product) or service sold by or on behalf of the Seller or Interconnect
after the Initial Closing, the Purchaser shall promptly remit such funds to the
Seller.

 

(c) In furtherance of the foregoing, if any party receives a payment from a
third party that, pursuant to the terms hereof, should have been paid to another
party hereto, the party who receives the payment agrees to hold in trust and
promptly remit such payment to the party entitled thereto. If either party
receives a payment from a customer that cannot be identified to a specific
invoice or obligation, the recipient shall, if reasonable under the
circumstances, inquire of the customer as to the intended application thereof
and, lacking a response, the payment shall be applied to the oldest outstanding
undisputed invoice relating to the payor.

 

10.6 Certain Payroll Tax Matters. The Seller and the Purchaser shall use the
“alternate” procedure for predecessors and successors, provided in Section 5 of
Revenue Procedure 2004-53, 2004-2 C.B. 320, with respect to filing and
furnishing Internal Revenue Service Forms W-2, W-3 and 941 for the calendar year
of the Initial Closing. In accordance with such procedure:

 

(a) the Seller and the Purchaser shall report on a “predecessor-successor” basis
as set forth therein;

 

(b) the Seller shall be relieved from furnishing Forms W-2 to Transferred
Employees for the period from January 1 of such calendar year to the day of the
Initial Closing; and

 

(c) the Purchaser shall assume the obligations of the Seller to furnish such
forms to such employees for the full such calendar year and Seller shall provide
to Purchaser all requisite information relating to such obligation for the
period up to the Initial Closing Date.

 

ARTICLE 11

MISCELLANEOUS

 

11.1 Governing Laws and Forum. Except as expressly provided in this Agreement
(including Article 8, Article 9 and any exhibit or schedule to this Agreement),
the internal laws

 

54



--------------------------------------------------------------------------------

of the State of New York (without reference to its principles of conflicts of
law), and federal laws to the extent applicable, shall govern the construction,
interpretation and other matters arising out of or in connection with this
Agreement and its exhibits and schedules (whether arising in contract, tort,
equity or otherwise). With respect to any action or other Legal Proceeding
arising out of or in connection with this Agreement (whether arising in
contract, tort, equity or otherwise) other than pursuant to Article 8 or Article
9, the parties irrevocably (a) consent and submit to the binding arbitration
under the ADR Rules located in New York, New York (except to the extent another
provision of this Agreement specifies a different forum or procedure for a
particular matter), and (b) waive any objection to that choice of forum based on
venue or to the effect that the forum is not convenient. The decision of the
arbitrator shall be delivered in English and in writing and shall explain the
basis therefor. Such decision shall be based solely on the terms and conditions
of this Agreement, shall constitute a conclusive determination of the issue in
question, binding on the parties, and shall not be contested by any party. Such
decision may be used in a court of law only for the purpose of seeking
enforcement of the arbitrator’s award.

 

11.2 Limitation on Liability. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL ANY PARTY OR ANY OF ITS AFFILIATES
BE LIABLE FOR ANY PUNITIVE DAMAGES IN CONNECTION WITH ANY CLAIMS, LOSSES,
DAMAGES, OR INJURIES ARISING OUT OF THE CONDUCT OF SUCH PARTY PURSUANT TO THIS
AGREEMENT.

 

11.3 Binding Effect and Assignment. This Agreement binds and benefits the
parties and their respective successors and assignees, except that the Purchaser
shall not assign any of its rights under this Agreement before the Initial
Closing except as set forth in Section 8.10. No party may delegate any
performance of its obligations under this Agreement, except that the Purchaser
may at any time delegate the performance of its obligations (other than the
obligation to pay the Purchase Price) to any Affiliate of the Purchaser so long
as the Purchaser remains fully responsible for the performance of the delegated
obligation.

 

11.4 Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable, the remaining provisions of this Agreement
remain in full force, if the essential terms and conditions of this Agreement
for each party remain valid, binding and enforceable.

 

11.5 Entire Agreement. This Agreement, together with the other Transaction
Agreements and all of the exhibits and schedules appended hereto and thereto,
constitutes the final agreement between the parties, and is the complete and
exclusive statement of the parties’ agreement on the matters contained in this
Agreement. All prior and contemporaneous negotiations and agreements between the
parties on the matters contained in this Agreement are superseded by this
Agreement.

 

11.6 Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement. This Agreement is
effective upon delivery of one executed counterpart from each party to the other
parties. The signatures of all parties need not appear on the same counterpart.
The delivery of signed counterparts by facsimile or email transmission

 

55



--------------------------------------------------------------------------------

that includes a copy of the sending party’s signature(s) is as effective as
signing and delivering the counterpart in person.

 

11.7 Expenses. Except to the extent specified otherwise in this Agreement, each
party shall pay its own professional fees and other expenses incurred by it in
connection with this Agreement and the transactions contemplated under this
Agreement.

 

11.8 Amendment. The parties may amend this Agreement only by a written agreement
signed by the Seller and the Purchaser to be bound by the amendment and that
identifies itself as an amendment to this Agreement.

 

11.9 Waiver. The parties may waive a provision of this Agreement only by a
writing signed by the party intended to be bound by the waiver. A party is not
prevented from enforcing any right, remedy or condition in the party’s favor
because of any failure or delay in exercising any right or remedy or in
requiring satisfaction of any condition, except to the extent that the party
specifically waives the same in writing. A written waiver given for one matter
or occasion is effective only in that instance and only for the purpose stated.
A waiver once given is not to be construed as a waiver for any other matter or
occasion. Subject to the provisions of Article 8, any enumeration of a party’s
rights and remedies in this Agreement is not intended to be exclusive, and a
party’s rights and remedies are intended to be cumulative to the extent
permitted by law and include any rights and remedies authorized in law or in
equity.

 

11.10 Notices. Each party giving any notice required or permitted under this
Agreement shall give the notice in writing, and use one of the following methods
of delivery to the party to be notified, at the address set forth below or
another address of which the sending party has been notified in accordance with
this Section 11.10: (a) personal delivery, (b) facsimile or telecopy
transmission with a reasonable method of confirming transmission, (c) commercial
overnight courier with a reasonable method of confirming delivery; or
(d) pre-paid, United States of America certified or registered mail, return
receipt requested. Notice to a party is effective for purposes of this Agreement
only if given as provided in this Section 11.10 and if the intended addressee
has actually received the notice.

 

If to the Seller or Interconnect:    Kulicke and Soffa Industries, Inc.     
2101 Blair Mill Road      Willow Grove, PA 19090      Facsimile: (215) 784-7575
     Attention: General Counsel With a copy to (which shall not constitute
notice):    Drinker Biddle & Reath LLP      One Logan Square      18th and
Cherry Streets      Philadelphia, PA 19103-6996      Facsimile: (215) 988-2757  
   Attention: F. Douglas Raymond, III

 

56



--------------------------------------------------------------------------------

If to the Purchaser:    Gibson, Dunn & Crutcher LLP      333 S. Grand Ave.     
Los Angeles, CA 90071      Facsimile: (213) 229-6765      Attention: Alex Guira,
c/o Bradford P. Weirick With a copy to (which shall not constitute notice):   
Gibson, Dunn & Crutcher LLP      333 S. Grand Ave.      Los Angeles, CA 90071  
   Facsimile: (213) 229-6765      Attention: Bradford P. Weirick

 

11.11 Construction of Agreement.

 

(a) In the negotiation of this Agreement, each party has received advice from
its own attorney. This Agreement is not to be construed for or against any party
based on which party drafted any of the provisions of this Agreement.

 

(b) The captions, titles and headings, and table of contents, included in this
Agreement are for convenience only, and do not affect this Agreement’s
construction or interpretation.

 

(c) This Agreement does not, and is not intended to, confer any rights or
remedies in favor of any person other than the parties signing this Agreement,
except as may be specifically set forth in other provisions of this Agreement.

 

(d) The words “including,” “includes,” or “include” are to be read as listing
non-exclusive examples of the matters referred to, whether or not words such as
“without limitation” or “but not limited to” are used in each instance.

 

(e) Any reference in this Agreement to wire transfers or other payments requires
payment in dollars of the United States of America unless some other currency is
expressly stated in that reference.

 

(f) Any reference in this Agreement to the singular includes the plural where
appropriate. Any reference in this Agreement to the masculine, feminine or
neuter gender includes the other genders where appropriate.

 

(g) Any reference in any Transaction Agreement to the terms Article, Section,
paragraph, Exhibit and Schedule are references to the Articles, Sections,
paragraphs, Exhibits and Schedules of the Transaction Agreement in which such
words are used, unless otherwise specified.

 

(h) Any provisions in the Transaction Agreements shall apply, when appropriate,
to successive events and transactions.

 

57



--------------------------------------------------------------------------------

11.12 No Joint Venture. Nothing in this Agreement creates a joint venture or
partnership between the parties. This Agreement does not authorize any party
(a) to bind or commit, or to act as an agent, employee or legal representative
of, another party, except as may be specifically set forth in other provisions
of this Agreement, or (b) to have the power to control the activities and
operations of another party. The parties are independent contractors with
respect to each other under this Agreement. Each party agrees not to hold itself
out as having any authority or relationship contrary to this Section 11.12.

 

(This space intentionally left blank)

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

PURCHASER

TYLER ACQUISITION CORP.,

a Delaware corporation

By:

  /S/    ALEX GUIRA        

Name:

  Alex Guira

Title:

  President & Secretary

SELLER

KULICKE AND SOFFA INDUSTRIES, INC.,

a Pennsylvania corporation

By:

  /S/    MAURICE E. CARSON        

Name:

  Maurice E. Carson

Title:

  Vice President, Chief Financial Officer

INTERCONNECT

K&S INTERCONNECT, INC.,

a Delaware corporation

By:

  /S/    MAURICE E. CARSON        

Name:

  Maurice E. Carson

Title:

  Vice President, Treasurer